Exhibit 10.22
Third Amended and Restated Loan Agreement
between
WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
as Lender and US Collateral Agent
and
MAD CATZ, INC.
as Borrower
and
THE OBLIGORS NAMED HEREIN
as Obligors
June 23, 2009
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
SECTION 1 DEFINITIONS
    2  
1.1 “Acceptable Liquidation Agreement”
    3  
1.2 “Accounts”
    3  
1.3 “Acquisition”
    3  
1.4 “Adjusted Libor Rate”
    3  
1.5 “Agent”
    4  
1.6 “Amendment to Consideration Loan Note Instrument and Promissory Note”
    4  
1.7 “Approved In-Transit Inventory”
    4  
1.8 “Availability Reserves”
    4  
1.9 “Bankruptcy Code”
    4  
1.10 “Blocked Accounts”
    4  
1.11 “Borrower General Security Agreement”
    5  
1.12 “Business Day”
    5  
1.13 “Canadian Collateral Agent”
    5  
1.14 “Code”
    5  
1.15 “Collateral”
    5  
1.16 “Completion Note”
    5  
1.17 “Consideration Loan Note Instrument”
    5  
1.18 “Default”
    6  
1.19 “EBITDA”
    6  
1.20 “Eligible Accounts”
    6  
1.21 “Eligible Inventory”
    8  
1.22 “EMU Legislation”
    9  
1.23 “Environmental Laws”
    9  
1.24 “Equipment”
    9  
1.25 “ERISA”
    9  
1.26 “ERISA Affiliate”
    9  
1.27 “Euro”
    9  
1.28 “Event of Default”
    9  
1.29 “Excess Availability”
    10  
1.30 “Financing Agreements”
    10  
1.31 “Fiscal Quarter”
    10  
1.32 “Fixed Charge Coverage Ratio”
    10  
1.33 “Funding Bank”
    11  
1.34 “GAAP”
    11  
1.35 “Gameshark Software”
    11  
1.36 “Governmental Authority”
    11  
1.37 “Hazardous Materials”
    11  
1.38 “High Selling Period”
    12  
1.39 “HK Hive Up Deed”
    12  

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- ii -

              Page
1.40 “Inactive Subsidiaries”
    12  
1.41 “Information Certificates”
    12  
1.42 “Intellectual Property”
    12  
1.43 “Intellectual Property Security Agreements”
    12  
1.44 “Intercreditor Agreement”
    13  
1.45 “Interest Period”
    13  
1.46 “Interest Rate”
    13  
1.47 “Inventory”
    14  
1.48 “Letter of Credit Accommodations”
    14  
1.49 “Libor Rate”
    14  
1.50 “Libor Rate Loans”
    14  
1.51 “License Agreements”
    14  
1.52 “Lien”
    14  
1.53 “Low Selling Period”
    15  
1.54 “Material Adverse Change”
    15  
1.55 “Material Adverse Effect”
    15  
1.56 “Maximum Credit”
    15  
1.57 “Maximum Letter of Credit Facility”
    15  
1.58 “MCC”
    15  
1.59 “MCE”
    15  
1.60 “MCII”
    15  
1.61 “MCIA”
    16  
1.62 “Merger”
    16  
1.63 “Net Amount of Eligible Accounts”
    16  
1.64 “Net Orderly Liquidation Value”
    16  
1.65 “Obligations”
    16  
1.66 “Obligor”
    17  
1.67 “Participating Member State”
    17  
1.68 “Payment Account”
    17  
1.69 “Permitted Inter-Company Debt”
    17  
1.70 “Person”
    17  
1.71 “Pounds Sterling”
    17  
1.72 “PPSA”
    17  
1.73 “Prime Rate”
    18  
1.74 “Prime Rate Loans”
    18  
1.75 “Priority Payables Reserve”
    18  
1.76 “Records”
    18  
1.77 “Revolving Loans”
    18  
1.78 “Royalty Reserve”
    18  
1.79 “Royalty Reserve Report”
    19  
1.80 “Saitek HK”
    19  
1.81 “Secured Parties”
    19  
1.82 “Software”
    19  
1.83 “Software Inventory”
    19  
1.84 “Solvent”
    19  
1.85 “Swap Agreement”
    20  

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- iii -

              Page
1.86 “Termination Date”
    20  
1.87 “Testing Period”
    20  
1.88 “UCC”
    20  
1.89 “UK Hive Up Agreement”
    20  
1.90 “United Kingdom”
    20  
1.91 “US Collateral Agent”
    20  
1.92 “US Reference Bank”
    20  
1.93 “Value”
    21  
1.94 “WAHL”
    21  
 
       
SECTION 2 CREDIT FACILITIES
    21  
2.1 Revolving Loans
    21  
2.2 Letter of Credit Accommodations
    23  
2.3 Availability Reserves
    25  
 
       
SECTION 3 INTEREST AND FEES
    25  
3.1 Interest
    25  
3.2 Intentionally Deleted
    27  
3.3 Closing Fee
    27  
3.4 Servicing Fee
    27  
3.5 Unused Line Fee
    27  
3.6 Currency of Payments
    27  
3.7 Increased Costs and Changes in Law
    27  
 
       
SECTION 4 CONDITIONS PRECEDENT
    30  
4.1 Conditions Precedent to Revolving Loans and Letter of Credit Accommodations
    30  
 
       
SECTION 5 COLLECTION AND ADMINISTRATION
    30  
5.1 Borrower’s Loan Account
    30  
5.2 Statements
    31  
5.3 Collection of Accounts
    31  
5.4 Payments
    32  
5.5 Authorization to Make Revolving Loans
    33  
5.6 Use of Proceeds
    33  
 
       
SECTION 6 COLLATERAL REPORTING AND COVENANTS
    33  
6.1 Collateral Reporting
    33  
6.2 Accounts Covenants
    34  
6.3 Inventory Covenants
    35  
6.4 Equipment Covenants
    36  
6.5 Power of Attorney
    36  
6.6 Right to Cure
    37  
6.7 Access to Premises
    38  
 
       
SECTION 7 REPRESENTATIONS AND WARRANTIES
    38  
7.1 Corporate Existence, Power and Authority; Subsidiaries
    38  

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- iv -

              Page
7.2 Financial Statements; No Material Adverse Change
    39  
7.3 Chief Executive Office; Collateral Locations
    39  
7.4 Priority of Liens; Title to Properties
    39  
7.5 Tax Returns
    39  
7.6 Litigation
    40  
7.7 Compliance with Other Agreements and Applicable Laws
    40  
7.8 Bank Accounts
    40  
7.9 Accuracy and Completeness of Information
    40  
7.10 Employee Benefits
    41  
7.11 Environmental Compliance
    41  
7.12 Survival of Warranties; Cumulative
    42  
7.13 Inactive Subsidiaries
    42  
7.14 Intellectual Property
    42  
7.15 Solvent
    43  
7.16 Transfer of Assets of Saitek HK
    43  
7.17 Transfer of Assets of Saitek PLC
    43  
 
       
SECTION 8 AFFIRMATIVE AND NEGATIVE COVENANTS
    44  
8.1 Maintenance of Existence
    44  
8.2 New Collateral Locations
    44  
8.3 Compliance with Laws, Regulations, Etc.
    44  
8.4 Payment of Taxes and Claims
    46  
8.5 Insurance
    46  
8.6 Financial Statements and Other Information
    46  
8.7 Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution, Etc.
    49  
8.8 Encumbrances
    49  
8.9 Indebtedness
    50  
8.10 Loans, Investments, Guarantees, Etc.
    51  
8.11 Dividends and Redemptions
    52  
8.12 Transactions with Affiliates
    52  
8.13 Fixed Charge Coverage Ratio
    53  
8.14 Intellectual Property
    53  
8.15 Additional Bank Accounts
    53  
8.16 Compliance with ERISA
    53  
8.17 Costs and Expenses
    54  
8.18 Further Assurances
    55  
8.19 Change of Control
    55  
8.20 Software Expenditures
    55  
8.21 Inactive Subsidiaries
    55  
8.22 Corporate Structure Chart
    55  
8.23 Swap Agreements
    56  
 
       
SECTION 9 EVENTS OF DEFAULTS AND REMEDIES
    56  
9.1 Events of Default
    56  
9.2 Remedies
    58  

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- v -

              Page
SECTION 10 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
    60  
10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    60  
10.2 Waiver of Notices
    62  
10.3 Amendments and Waivers
    62  
10.4 Waiver of Counterclaims
    62  
10.5 Indemnification
    62  
 
       
SECTION 11 TERM OF AGREEMENT; MISCELLANEOUS
    63  
11.1 Term
    63  
11.2 Notices
    64  
11.3 Partial Invalidity
    64  
11.4 Successors
    64  
11.5 Entire Agreement
    65  
11.6 Headings
    65  
11.7 Judgment Currency
    65  
11.8 Amended and Restatement; No Novation
    65  
11.9 Confirmation of Existing Security and Existing Security held for
Obligations
    66  

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

INDEX TO EXHIBITS AND SCHEDULES

     
Exhibit A
  Fixed Charge Coverage Ratio
 
   
Exhibit B
  Information Certificates of Borrower and Obligors
 
   
Exhibit C
  Closing Checklist
 
   
Exhibit D
  Corporate Structure Chart
 
   
Schedule 7.4
  Existing Liens
 
   
Schedule 7.7
  Non-Compliance with Agreements
 
   
Schedule 7.8
  Bank Accounts
 
   
Schedule 7.14
  License Agreements and Material Intellectual Property
 
   
Schedule 7.16
  MCIA Fixed Assets
 
   
Schedule 8.6(g)
  Form of Compliance Certificate
 
   
Schedule 8.9
  Existing Indebtedness
 
   
Schedule 8.10
  Existing Loans, Advances and Guarantees

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

THIRD AMENDED AND RESTATED LOAN AGREEMENT
          This Third Amended and Restated Loan Agreement dated as of June 23,
2009 (this “Agreement”) is entered into by and between Wachovia Capital Finance
Corporation (Central), formerly known as Congress Financial Corporation
(Central), an Illinois corporation (as lender, “Lender”; and as US collateral
agent for and on behalf of the Secured Parties, “US Collateral Agent”), Mad
Catz, Inc., a Delaware corporation (“Borrower”), and the Obligors signatories to
this Agreement.
W I T N E S S E T H:
          WHEREAS Lender entered into certain financing arrangements with
Borrower pursuant to which Lender made loans and provided other financial
accommodations to Borrower on the terms and conditions set forth in a loan
agreement dated September 25, 2000 (the “Original Loan Agreement”) made between
Lender, US Collateral Agent and Borrower;
          AND WHEREAS Lender, US Collateral Agent and Borrower amended the
Original Loan Agreement and, for ease of reference, restated such amended
Original Loan Agreement in a first amended and restated loan agreement dated
September 5, 2001 (the “First Amended and Restated Loan Agreement”) between
Lender, US Collateral Agent and Borrower;
          AND WHEREAS Lender, US Collateral Agent and Borrower amended or
extended, as the case may be, the First Amended and Restated Loan Agreement
pursuant to:

  (a)   an amending agreement dated June 18, 2002;     (b)   a second amending
agreement dated January 22, 2003;     (c)   a renewal/extension letter dated
July 23, 2003;     (d)   an acknowledgment letter dated September 22, 2003;    
(e)   a renewal/extension letter dated July 27, 2004;     (f)   an amending and
extension letter dated August 31, 2005;     (g)   a third amending agreement
dated August 9, 2006;     (h)   an extension letter dated September 20, 2006;  
  (i)   an extension letter dated September 28, 2006; and     (j)   an extension
letter dated October 16, 2006,

(the foregoing amendments and extensions together with the First Amended and
Restated Loan Agreement, the “Amended First Amended and Restated Loan
Agreement”);
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 2 -

          AND WHEREAS Lender, US Collateral Agent and Borrower amended and
restated, without novation, the Amended First Amended and Restated Loan
Agreement in a second amended and restated loan agreement dated October 30, 2006
(as amended in a first amending agreement dated November 20, 2007 and in a
letter dated March 18, 2009, the “Second Amended and Restated Loan Agreement”)
made between Lender, US Collateral Agent and Borrower;
          AND WHEREAS pursuant to an agreement of merger dated April 3, 2008
Saitek Industries Ltd. and Borrower effected the Merger;
          AND WHEREAS Lender, US Collateral Agent, Borrower and Obligors have,
without novation, agreed to amend and restate the Second Amended and Restated
Loan Agreement as hereinafter provided;
          AND WHEREAS Lender, US Collateral Agent, Borrower and each Obligor
have confirmed to each other that the security, guarantees and other agreements
previously provided by Borrower and each Obligor in connection with the Original
Loan Agreement, the First Amended and Restated Loan Agreement, the Amended First
Amended and Restated Loan Agreement and the Second Amended and Restated Loan
Agreement remain in full force and effect, and continue as security for the
indebtedness and the obligations of Borrower and each Obligor to Lender under
this Agreement and the other Financing Agreements;
          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
SECTION 1 DEFINITIONS
          All terms used herein which are defined in Article 1 or Article 9 of
the UCC shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Borrower, Lender and Agents pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation”. References herein to any statute or any provision thereof include
such statute or provision as amended, revised, re-enacted, and/or consolidated
from time to time and any successor statute thereto together with all rules,
regulations and interpretations thereunder or related thereto. An Event of
Default shall exist or continue or be continuing until such Event of Default is
waived in accordance with Section 10.3 hereof or is cured in a manner
satisfactory to Lender, if such Event of Default is capable of being cured as
determined by Lender. Any accounting term used herein unless otherwise defined
in this Agreement shall have the meanings customarily given to such term in
accordance with GAAP. The term “US Dollars” and the sign
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 3 -

“$” mean lawful money of the United States of America. The term “Canadian
Dollars” and the sign “CDN$” mean lawful money of Canada. For purposes of this
Agreement, the following terms shall have the respective meanings given to them
below:
1.1 “Acceptable Liquidation Agreement”
“Acceptable Liquidation Agreement” shall mean, with respect to any license of
Intellectual Property between Borrower or any Obligor, as licensee, and the
licensor of such Intellectual Property which pertains to any Collateral, (i) an
agreement in form and substance satisfactory to Lender or (ii) an amendment to
such license agreement in form and substance satisfactory to Lender, in each
case permitting Lender to exercise its rights under the Financing Agreements
with respect to such Collateral.
1.2 “Accounts”
“Accounts” shall mean all present and future rights of Borrower, MCE and MCC to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.
1.3 “Acquisition”
“Acquisition” shall mean any transaction whereby Borrower will acquire assets,
shares or other equity interests, or a combination thereof, of a business
identified by Borrower as a strategic acquisition target pursuant to terms and
conditions acceptable to Lender and in respect of which Borrower has received
the prior written consent of Lender.
1.4 “Adjusted Libor Rate”
“Adjusted Libor Rate” shall mean, with respect to each Interest Period for any
Libor Rate Loan, the rate per annum (rounded upwards, if necessary, to the next
one-sixteenth (1/16th) of one percent (1%)) determined by dividing:

  (a)   the Libor Rate for such Interest Period by:     (b)   a fraction equal
to:

  (i)   one (1); minus     (ii)   the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of US Dollars in a non-United States or an international
banking office of the US Reference Bank, used to fund a Libor Rate Loan or any
Libor Rate Loan made with the proceeds of such deposit, whether or not the US
Reference Bank actually holds or has made any such deposits or loans. The
Adjusted Libor Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 4 -

1.5 “Agent”
“Agent” shall collectively mean Canadian Collateral Agent and US Collateral
Agent.
1.6 “Amendment to Consideration Loan Note Instrument and Promissory Note”
“Amendment to Consideration Loan Note Instrument and Promissory Note” shall mean
the amendment to consideration loan note instrument and promissory note dated
June 23, 2009 between MCII and Guymont Services SA as trustee of The Winkler
Atlantic Trust.
1.7 “Approved In-Transit Inventory”
“Approved In-Transit Inventory” shall mean Inventory that is owned and insured
by Borrower or MCE and is in transit from and is under the control of MCIA to
premises located in North America or Europe that are owned or controlled by
Borrower and in respect of which Lender has received sufficient documentation,
including bills of lading and shipping contracts, in each case assigned to
Lender, to confirm the foregoing; provided that the maximum value of such
Inventory that is Eligible Inventory does not exceed $6,000,000 at any time
during the High Selling Period and does not exceed $4,000,000 at any time during
the Low Selling Period.
1.8 “Availability Reserves”
“Availability Reserves” shall mean, as of any date of determination, the Royalty
Reserve and such amounts as Lender may from time to time establish and revise
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrower under the lending formula(s) provided
for herein: (a) to reflect events, conditions, contingencies or risks (including
anticipated seasonal variations in dilution of Accounts) which, as determined by
Lender, do or may affect either (i) the Collateral or any other property which
is security for the Obligations or its value, (ii) the assets, business or
prospects of Borrower or any Obligor or (iii) the Liens and other rights of
Lender and/or Agents in the Collateral (including the enforceability, perfection
and priority thereof) or (b) to reflect Lender’s belief that any collateral
report or financial information furnished by or on behalf of Borrower or any
Obligor to Lender is or may have been incomplete, inaccurate or misleading in
any material respect or (c) to reflect outstanding Letter of Credit
Accommodations as provided in Section 2.2 hereof or (d) in respect of any state
of facts which Lender determines constitutes an Event of Default or may, with
notice or passage of time or both, constitute an Event of Default (including
rents or other payments due and unpaid or which Lender reasonably expects will
not be paid when due) or (e) to reflect Lender’s estimate of the amount of any
Priority Payables Reserve.
1.9 “Bankruptcy Code”
“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.).
1.10 “Blocked Accounts”
“Blocked Accounts” shall have the meaning set forth in Section 5.3 hereof.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 5 -

1.11 “Borrower General Security Agreement”
“Borrower General Security Agreement” shall mean the amended and restated
general security agreement dated November 30, 2001 given by Borrower (and
certain U.S. affiliates of Borrower named therein) in favor of US Collateral
Agent in respect of the Obligations, as it now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
1.12 “Business Day”
“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois, New York or London) on which Lender’s Chicago and
Toronto office, the U.S. Reference Bank’s main office and banks in New York
City, Toronto and London are open for business in the normal course.
1.13 “Canadian Collateral Agent”
“Canadian Collateral Agent” shall mean Wachovia Capital Finance Corporation
(Canada), formerly known as Congress Financial Corporation (Canada), in its
capacity as collateral agent for the Secured Parties.
1.14 “Code”
“Code” shall mean the Internal Revenue Code of 1986.
1.15 “Collateral”
“Collateral” shall mean, collectively, “Collateral” as such term is defined in
the Borrower General Security Agreement and in the Intellectual Property
Security Agreements and all assets and properties of Borrower and each Obligor
in respect of which Lender and/or an Agent is or has been granted a Lien
pursuant to any Financing Agreement.
1.16 “Completion Note”
“Completion Note” shall mean the completion note dated August 1, 2008 issued by
MCII in favour of The Winkler Atlantic Trust in the principal amount of $847,286
as amended by the Amendment to Consideration Loan Note Instrument and Promissory
Note and as hereafter amended, modified, supplemented, extended, renewed,
restated or replaced.
1.17 “Consideration Loan Note Instrument”
“Consideration Loan Note Instrument” shall mean the consideration loan note
instrument constituting $14,500,000 7.5% convertible unsecured loan notes 2010
and certificate no. 1 representing $14,500,000 nominal amount of loan notes
issued thereunder each dated November 20, 2007 made by MCII in favour of Guymont
Services SA as trustee of The Winkler Atlantic Trust as amended by the Amendment
to Consideration Loan Note Instrument and Promissory Note and as hereafter
amended, modified, supplemented, extended, renewed, restated or replaced.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 6 -

1.18 “Default”
“Default” shall mean an event, circumstance or omission which, with any of the
giving of notice, a lapse of time or a failure to remedy the event, circumstance
or omission within a lapse of time, would constitute an Event of Default.
1.19 “EBITDA”
“EBITDA” shall mean, as to any Person, with respect to any period, an amount
equal to the net income or net loss of such Person before interest, taxes,
depreciation, amortization, goodwill impairment and any other non-cash
non-operating charges as approved by Lender.
1.20 “Eligible Accounts”
“Eligible Accounts” shall mean Accounts created by Borrower, MCE or MCC which
are and continue to be acceptable to Lender based on the criteria set forth
below. In general, Accounts shall be Eligible Accounts if:
     (a) such Accounts arise from the actual and bona fide sale and delivery of
goods by Borrower, MCE or MCC or rendition of services by Borrower, MCE or MCC
in the ordinary course of their respective businesses which transactions are
completed in accordance with the terms and provisions contained in any documents
related thereto;
     (b) such Accounts are not unpaid more than ninety (90) days after the date
of the original invoice for them and are not unpaid more than sixty (60) days
past the due date thereof;
     (c) such Accounts comply with the terms and conditions contained in
Section 6.2(c) of this Agreement;
     (d) such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;
     (e) the chief executive office of the account debtor with respect to such
Accounts is located in Canada, the United States of America or the United
Kingdom or, if the chief executive office of the account debtor is not located
in Canada, the United States of America or the United Kingdom, the Account is
payable in Canadian Dollars, US Dollars, Pounds Sterling or Euro, and, at
Lender’s option, if: (i) the account debtor has delivered to Borrower, MCE or
MCC, as applicable, an irrevocable letter of credit issued or confirmed by a
bank satisfactory to Lender and payable only in the United States of America in
the currency in which the Account is denominated, sufficient to cover such
Account, in form and substance satisfactory to Lender and, if required by
Lender, the original of such letter of credit has been delivered to Lender or
Lender’s agent and the issuer thereof notified of the assignment of the proceeds
of such letter of credit to Lender, or (ii) such Account is subject to credit
insurance payable to Lender issued by an insurer and on terms and in an amount
acceptable to Lender, or (iii) such Account is otherwise acceptable in all
respects to Lender (subject to such lending formula with respect thereto as
Lender may determine);
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 7 -

     (f) such Accounts do not consist of progress billings, bill and hold
invoices or retainage invoices, except as to bill and hold invoices, unless
Lender shall have received an agreement in writing from the account debtor, in
form and substance satisfactory to Lender, confirming the unconditional
obligation of the account debtor to take the goods related thereto and pay such
invoice;
     (g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by Borrower, MCE or MCC, as applicable,
to such account debtor or claimed owed by such account debtor may be deemed
Eligible Accounts);
     (h) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;
     (i) such Accounts are subject to the first priority, valid and perfected
Lien of Lender and/or Agents and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any Liens except those permitted
in this Agreement;
     (j) neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee or agent of or
affiliated with Borrower, MCE or MCC directly or indirectly by virtue of family
membership, ownership, control, management or otherwise;
     (k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Lender’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Lender or a
letter of credit has been provided with respect thereto on terms and conditions
satisfactory to Lender;
     (l) there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition;
     (m) such Accounts of a single account debtor or its affiliates do not
constitute more than twenty-five percent (25%) of all otherwise Eligible
Accounts or, with respect to each of Gamestop and Walmart, such Accounts do not
constitute more than forty-five percent (45%) and forty percent (40%),
respectively, or such higher percentage as may be agreed by Lender, of all
otherwise Eligible Accounts or, with respect to such other account debtors as
may from time to time be approved in writing by Lender on a case by case basis,
such Accounts do not constitute more than such percentage in excess of
twenty-five percent (25%) as may be agreed by Lender of all otherwise Eligible
Accounts (but in each case the portion of the Accounts not in excess of such
percentage may be deemed Eligible Accounts);
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 8 -

     (n) such Accounts are not owed by an account debtor who has Accounts unpaid
more than ninety (90) days after the date of the original invoice for them which
constitute more than fifty percent (50%) of the total Accounts of such account
debtor;
     (o) such Accounts are owed by account debtors whose total indebtedness to
Borrower, MCE or MCC does not exceed the credit limit with respect to such
account debtors as determined by Lender from time to time (but the portion of
the Accounts not in excess of such credit limit may still be deemed Eligible
Accounts); and
     (p) such Accounts are owed by account debtors deemed creditworthy at all
times by Lender, as determined by Lender.
General criteria for Eligible Accounts may be established and revised from time
to time by Lender. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral and subject to the Lien of Lender and/or
Agents.
1.21 “Eligible Inventory”
“Eligible Inventory” shall mean Inventory consisting of finished goods held for
resale in the ordinary course of the business of Borrower or MCE and raw
materials (including electronic chips) for such finished goods, in each case
which are acceptable to Lender in its absolute discretion based on the criteria
set forth below. In general, Eligible Inventory shall not include
(a) work-in-process; (b) components which are not part of finished goods;
(c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in Borrower’s or MCE’s business; (f) Inventory at
premises which are not owned and controlled by Borrower or MCE, unless Lender
has received an agreement in writing from the person in possession of such
Inventory and/or the owner or operator of such premises in form and substance
satisfactory to Lender acknowledging Agents’ first priority Lien in the
Inventory, waiving or subordinating Liens by such person against the Inventory
and permitting Lender and/or Agents access to, and the right to remain on, the
premises so as to exercise Lender’s and/or Agents’ rights and remedies and
otherwise deal with the Collateral, or unless such Inventory is Approved
In-Transit Inventory; (g) Inventory subject to a Lien in favor of any person
other than Agents and/or Lender except those permitted in this Agreement;
(h) bill and hold goods; (i) unserviceable, obsolete or slow moving Inventory;
(j) Inventory which is not subject to the first priority, valid and perfected
Lien of Agents and/or Lender; (k) damaged and/or obsolete and/or defective
Inventory; (l) Inventory purchased or sold on consignment and (m) Inventory
subject to a license agreement or other arrangement with a third party which, in
Lender’s determination, restricts the ability of Lender and/or Agents to
exercise their rights under this Agreement and the Financing Agreements with
respect to such Inventory unless such third party has entered into an Acceptable
Liquidation Agreement or Lender has otherwise agreed to allow such Inventory to
be eligible in Lender’s sole discretion. General criteria for Eligible Inventory
may be established and revised from time to time by Lender. Any Inventory which
is not Eligible Inventory shall nevertheless be part of the Collateral and
subject to the Lien of Lender and/or Agents.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 9 -

1.22 “EMU Legislation”
“EMU Legislation” shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of the Euro.
1.23 “Environmental Laws”
“Environmental Laws” shall mean with respect to any Person all federal (United
States of America and Canada), state, provincial, district, local, municipal and
foreign laws, statutes, rules, regulations, ordinances, orders, directives,
permits, licenses and consent decrees relating to health, safety, hazardous,
dangerous or toxic substances, waste or material, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to such Person
and/or its business and facilities (whether or not owned by it), including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes into the environment (including ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes.
1.24 “Equipment”
“Equipment” shall mean all of Borrower’s now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.
1.25 “ERISA”
“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974.
1.26 “ERISA Affiliate”
“ERISA Affiliate” shall mean any person required to be aggregated with Borrower
or any of its affiliates under Sections 414(b), 414(c), 414(m) or 414(o) of the
Code.
1.27 “Euro”
“Euro” means the single currency to which the Participating Member States of the
European Union have converted.
1.28 “Event of Default”
“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 9.1 hereof.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 10 -

1.29 “Excess Availability”
“Excess Availability” shall mean the amount in US Dollars, as determined by
Lender, calculated at any time, equal to:

  (a)   the lesser of:

  (i)   the amount of the Revolving Loans available to Borrower as of such time
(based on the applicable lending formulas multiplied by the Net Amount of
Eligible Accounts, the Value of Eligible Inventory (excluding Software
Inventory), the Net Orderly Liquidation Value of Eligible Inventory (excluding
Software Inventory), the Value of Software Inventory and the Net Orderly
Liquidation Value of Software Inventory, all as determined by Lender) and
subject to the sublimits and Availability Reserves from time to time established
by Lender hereunder; and     (ii)   the Maximum Credit; minus

      (b)     the sum of: (i) the amount of all then outstanding and unpaid
Obligations with respect to Revolving Loans and Letter of Credit Accommodations,
plus (ii) the aggregate amount of all due but unpaid tax obligations, and trade
payables of Borrower, MCE, MCC and MCII that are past due more than sixty
(60) days.

1.30 “Financing Agreements”
“Financing Agreements” shall mean, collectively, this Agreement, the Borrower
General Security Agreement, the Intellectual Property Security Agreements and
all notes, guarantees, security agreements and other agreements, documents and
instruments previously executed or now or at any time hereafter executed and/or
delivered by Borrower or any Obligor in connection with this Agreement, the
Original Loan Agreement, the First Amended and Restated Loan Agreement, the
Amended First Amended and Restated Loan Agreement and the Second Amended and
Restated Loan Agreement excluding any Swap Agreements, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
1.31 “Fiscal Quarter”
“Fiscal Quarter” shall mean any of the following three (3) month periods in any
fiscal year of Borrower: April 1 to June 30, July 1 to September 30, October 1
to December 31 and January 1 to March 31.
1.32 “Fixed Charge Coverage Ratio”
“Fixed Charge Coverage Ratio” shall mean, with respect to MCII and its
subsidiaries on a consolidated basis for any Testing Period, determined in
accordance with GAAP, the quotient of, for each Testing Period:
     (a) EBITDA minus unfunded capital expenditures minus the sum of taxes paid
in the period for which the test relates and taxes due in the period for which
the test relates but which
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 11 -

have not been paid at the time of the test (less tax refunds in cash received by
MCII and its subsidiaries in the period for which the test relates) minus
distributions and dividends; divided by:
     (b) interest paid and interest due within the period that the test is being
done but which has not been paid at the time of the test plus any principal due,
excluding any balance outstanding under this Agreement.
For the avoidance of doubt, Lender and Borrower agree that the compliance
certificate attached hereto as Exhibit A accurately details the method for
calculating the Fixed Charge Coverage Ratio.
1.33 “Funding Bank”
“Funding Bank” shall have the meaning set forth in Section 3.7 hereof.
1.34 “GAAP”
“GAAP” shall mean generally accepted accounting principles in Canada or the
United States of America, as applicable, as in effect from time to time as set
forth in the opinions and pronouncements of the relevant Canadian or American
public and private accounting boards and institutes which are applicable to the
circumstances as of the date of determination consistently applied.
1.35 “Gameshark Software”
“Gameshark Software” shall mean the video game enhancement software sold by
Borrower and certain Obligors that enables video game players to access and take
full advantage of the secret codes, short cuts, hints and cheats incorporated by
video game publishers into their video game offerings.
1.36 “Governmental Authority”
“Governmental Authority” shall mean any government, parliament, legislature,
municipal or local government, or any regulatory authority, agency, commission
or board of any government, parliament, legislature, municipal or local
government or any court or (without limitation to the foregoing) any other law,
regulation or rule-making entity (including any central bank, fiscal or monetary
authority regulating banks), having jurisdiction in the relevant circumstances,
or any Person acting under the authority of any of the foregoing (including any
arbitrator).
1.37 “Hazardous Materials”
“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances,
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 12 -

materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including any that are
or become classified as hazardous or toxic under any Environmental Law).
1.38 “High Selling Period”
“High Selling Period” shall mean the period from and including July 1 through
and including November 30.
1.39 “HK Hive Up Deed”
“HK Hive Up Deed” shall mean the Hive Up Deed relating to the transfer of the
business and assets of Saitek Industries Limited dated October 1, 2008 between
MCIA and Saitek HK.
1.40 “Inactive Subsidiaries”
“Inactive Subsidiaries” shall mean collectively Xencet US Inc., Singapore
Holdings Inc., Saitek PLC, Saitek HK and Mad Catz Limited and “Inactive
Subsidiary” shall mean any one of them.
1.41 “Information Certificates”
“Information Certificates” shall mean, collectively, the Information
Certificates of Borrower and each Obligor constituting Exhibit B hereto as
updated or provided from time to time, each containing material information with
respect to such Person, its business, assets and properties provided by or on
behalf of such Persons to Lender in connection with the preparation of this
Agreement and amendments, modifications, supplements, extensions, renewals,
restatements and replacements thereof from time to time and the other Financing
Agreements and the financing arrangements provided for herein.
1.42 “Intellectual Property”
“Intellectual Property” shall mean Borrower’s and each Obligor’s now owned and
hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, trade names, trade styles,
trademark and service mark applications, and licenses and rights to use any of
the foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement, if any, of the foregoing; all rights to
inventories, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including goodwill associated with any trademark or the license of any
trademark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration and software and contract rights relating to computer software
programs, in whatever form created or maintained.
1.43 “Intellectual Property Security Agreements”
“Intellectual Property Security Agreements” shall mean, collectively, (i) the
Trademark Security Agreement dated as of September 25, 2000 and executed by
Borrower in favor of US
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 13 -

Collateral Agent, (ii) the Patent Security Agreement dated as of September 25,
2000 and executed by Borrower in favor of US Collateral Agent, and (iii) the
Copyright Security Agreement dated as of September 25, 2000 and executed by
Borrower in favor of US Collateral Agent, as each now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
1.44 “Intercreditor Agreement”
“Intercreditor Agreement” shall mean the intercreditor agreement dated
November 14, 2007 between Guymont Services SA as trustee of The Winkler Atlantic
Trust, MCII and Lender as amended and restated pursuant to the amended and
restated intercreditor agreement dated June 23, 2009, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
1.45 “Interest Period”
“Interest Period” shall mean, for any Libor Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration as Borrower may elect, the exact
duration to be determined in accordance with the customary practice of Lender;
provided, that, Borrower may not elect an Interest Period which will end after
the Termination Date or the then current term of this Agreement.
1.46 “Interest Rate”
“Interest Rate” shall mean:
     (a) for Prime Rate Loans, the Prime Rate plus two percent (2%) per annum;
     (b) for Libor Rate Loans, the Adjusted Libor Rate for the applicable
Interest Period plus three and one-half percent (3.5%) per annum;
provided that the Interest Rate shall mean, at Lender’s option, without notice:
     (a) for Prime Rate Loans, the Prime Rate plus five percent (5%) per annum;
and
     (b) for Libor Rate Loans, the Adjusted Libor Rate for the applicable
Interest Period plus six and one-half percent (6.5%) per annum,
(i) on the non-contingent Obligations for (A) the period from and after the date
of termination hereof until such time as Lender has received full and final
payment of all such Obligations, and (B) the period from and after the date of
the occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Lender (notwithstanding entry of any judgment
against Borrower) and (ii) on the Revolving Loans at any time outstanding in
excess of the amounts available to Borrower under Section 2 hereof (whether or
not such excess(es), arise or are made with or without Lender’s knowledge or
consent and whether made before or after an Event of Default).
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 14 -

1.47 “Inventory”
“Inventory” shall mean all of Borrower’s and MCE’s now owned and hereafter
existing or acquired raw materials, work in process, finished goods and all
other inventory of whatsoever kind or nature, wherever located.
1.48 “Letter of Credit Accommodations”
“Letter of Credit Accommodations” shall mean the letters of credit, merchandise
purchase or other guarantees denominated in Canadian Dollars or US Dollars which
are from time to time either (a) issued or opened by Lender for the account of
Borrower or any Obligor or (b) with respect to which Lender has agreed to
indemnify the issuer or guaranteed to the issuer the performance by Borrower or
any Obligor of its obligations to such issuer.
1.49 “Libor Rate”
“Libor Rate” shall mean, with respect to the Interest Period for a Libor Rate
Loan, the rate of interest per annum (expressed as a percentage on the basis of
a 360-day year) being the rate published as the London interbank offered rate in
The Wall Street Journal, Eastern Edition, on the day which is two (2) Business
Days before the first day of such Interest Period for offering deposits in US
Dollars for a period comparable to the applicable Interest Period and, if for
any reason, the London interbank offered rate is not available in the Wall
Street Journal, Eastern Edition, then the Libor Rate will be the rate of
interest per annum (expressed as a percentage calculated on the basis of a
360-day year) equal to the average (rounded upward to the nearest whole multiple
of 1/16 of one percent (1%) per annum) of the rates per annum which leading
banks in the London interbank markets are offering deposits in US Dollars and
for a comparable amount of the proposed Libor Rate Loan and for a period equal
to the relevant Interest Period appearing on the Reuters Screen LIBO Page (at or
about 11:00 a.m. London time) on the day which is two (2) Business Days before
the first day of such Interest Period; provided however that the Libor Rate
shall at no time be less than one and one-half percent (1.5%) per annum
1.50 “Libor Rate Loans”
“Libor Rate Loans” shall mean any Revolving Loans or portions thereof
denominated in US Dollars and upon which interest is payable based on the Libor
Rate in accordance with the terms hereof.
1.51 “License Agreements”
“License Agreements” shall have the meaning set forth in Section 7.14 hereof.
1.52 “Lien”
“Lien” shall mean any mortgage, deed of trust, pledge, fixed or floating charge,
lien, security interest, hypothec or encumbrance or security arrangement of any
nature whatsoever, whether arising by written or oral agreement or by operation
of law, including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 15 -

1.53 “Low Selling Period”
“Low Selling Period” shall mean the period from and including December 1 through
and including June 30.
1.54 “Material Adverse Change”
“Material Adverse Change” shall mean, where used in relation to the affairs of
Borrower or any Obligor, a change in the business, operations or capital of
Borrower or such Obligor, as applicable, that, in the opinion of Lender, has or
could be expected to have a Material Adverse Effect.
1.55 “Material Adverse Effect”
“Material Adverse Effect” shall mean (i) a material adverse effect on the assets
or property of Borrower, any Obligor, their respective subsidiaries or the
business or operations of any of them or all of them, taken as a whole, (ii) a
material adverse effect on the condition or prospects, financial or otherwise,
of Borrower, any Obligor and their respective subsidiaries or any of them or all
of them, taken as a whole, (iii) a material adverse effect on the ability of
Borrower or any Obligor to perform and discharge any of its obligations under
the Financing Agreements, or (iv) a material adverse effect on the priority,
effectiveness or enforceability of any Lien granted by Borrower or any Obligor
in favor of Agents and/or Lender or the ability of Lender and/or Agents to
enforce any Obligation or realize upon any Collateral or any other property
securing the Obligations.
1.56 “Maximum Credit”
“Maximum Credit” shall mean the amount of $30,000,000.
1.57 “Maximum Letter of Credit Facility”
“Maximum Letter of Credit Facility” shall mean the amount of $1,000,000.
1.58 “MCC”
“MCC” shall mean 1328158 Ontario Inc., a corporation incorporated under the laws
of the Province of Ontario.
1.59 “MCE”
“MCE” shall mean Mad Catz Europe Limited, a company incorporated and existing
under the laws of England and Wales.
1.60 “MCII”
“MCII” means Mad Catz Interactive, Inc., a corporation existing under the
federal laws of Canada.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 16 -

1.61 “MCIA”
“MCIA” shall mean Mad Catz Interactive Asia Limited, a company incorporated
under the laws of Hong Kong.
1.62 “Merger”
“Merger” means the merger of Saitek Industries Ltd. with Borrower to continue as
Borrower effective April 3, 2008.
1.63 “Net Amount of Eligible Accounts”
“Net Amount of Eligible Accounts” shall mean the gross amount in US Dollars of
Eligible Accounts less (a) sales, excise or similar taxes included in the amount
thereof and (b) returns, discounts, claims, credits and allowances of any nature
at any time issued, owing, granted, outstanding, available or claimed with
respect to such Eligible Accounts; provided that the amounts deducted under
clause (a) shall not duplicate items for which Availability Reserves have been
established by Lender.
1.64 “Net Orderly Liquidation Value”
“Net Orderly Liquidation Value” shall mean the amount in US Dollars to be
realized from any orderly liquidation of Inventory, net of all liquidation
costs, including deductions for all commissions and taxes, as evidenced by an
appraisal of such Inventory conducted, at the cost of Borrower by Hilco
Appraisal Services, LLC or such other appraiser as is acceptable to Lender, such
appraisal to be in form, scope and methodology acceptable to Lender and
addressed to Lender or upon which Lender is permitted to rely.
1.65 “Obligations”
“Obligations” shall mean any and all Revolving Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by Borrower or any Obligor to Lender, any
Agent, their respective affiliates and/or owing to any financial institution
under or in connection with a Swap Agreement, including principal, interest,
charges, fees, costs and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under this Agreement, the
other Financing Agreements and any Swap Agreement, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any proceeding with
respect to Borrower or any Obligor under the Bankruptcy Code or any similar
statute in any jurisdiction (including the payment of interest and other amounts
which would accrue and become due but for the commencement of such proceeding,
whether or not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured, and however acquired by Lender, any Agent, their
respective affiliates and/or any financial institution under or in connection
with a Swap Agreement.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 17 -

1.66 “Obligor”
“Obligor” shall mean any guarantor, endorser, acceptor, surety or other person
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations including MCII, MCC, MCE, FX Unlimited,
Inc., MCIA, WAHL and Saitek Elecktronik Vertriebs GmbH, other than Borrower.
1.67 “Participating Member State”
“Participating Member State” shall mean each state so described in any EMU
Legislation.
1.68 “Payment Account”
“Payment Account” shall have the meaning set forth in Section 5.3 hereof.
1.69 “Permitted Inter-Company Debt”
“Permitted Inter-Company Debt” shall mean indebtedness owing by Borrower to any
Obligor, by any Obligor to Borrower and/or by any Obligor to another Obligor
provided that:
     (a) such indebtedness is incurred in the ordinary course of business of
Borrower and/or such Obligor, as applicable, consistent with past practice;
     (b) all promissory notes and security agreements (if any) executed by
Borrower or any Obligor in respect of such indebtedness shall be assigned to
Agents in form and content satisfactory to Agents; and
     (c) if requested by Lender, such indebtedness is subordinated and postponed
pursuant to subordination agreements in form and content satisfactory to Lender.
1.70 “Person”
“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation (including any corporation which
elects subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
1.71 “Pounds Sterling”
“Pounds Sterling” shall mean, at any time of determination, the then official
currency of the United Kingdom.
1.72 “PPSA”
“PPSA” shall mean the Personal Property Security Act (Ontario).
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 18 -

1.73 “Prime Rate”
“Prime Rate” shall mean the rate from time to time publicly announced by the US
Reference Bank, or its successors, as its prime rate, whether or not such
announced rate is the best rate available at such bank.
1.74 “Prime Rate Loans”
“Prime Rate Loans” shall mean any Revolving Loans or portions thereof
denominated in US Dollars and on which interest is payable based on the Prime
Rate in accordance with the terms hereof.
1.75 “Priority Payables Reserve”
“Priority Payables Reserve” shall mean, at any time, the full amount of the
liabilities at such time which have a trust imposed to provide for payment or
Lien ranking or capable of ranking senior to or pari passu with Liens securing
the Obligations on any of the Collateral under Federal, provincial, State,
county, municipal, or local law including to claims for unremitted and
accelerated rents, taxes, wages, vacation pay, workers’ compensation
obligations, government royalties or pension fund obligations, together with the
aggregate value, determined in accordance with GAAP, of all Eligible Inventory
which Lender considers may be or may become subject to a right of a supplier to
recover possession thereof under any Federal, provincial, State, county,
municipal or local law, where such supplier’s right may have priority over the
Liens securing the Obligations including Eligible Inventory subject to a right
of a supplier to repossess goods pursuant to the Bankruptcy Code or any
applicable bankruptcy, reorganization or insolvency legislation.
1.76 “Records”
“Records” shall mean all of Borrower’s and each Obligor’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Borrower or any
Obligor with respect to the foregoing maintained with or by any other person).
1.77 “Revolving Loans”
“Revolving Loans” shall mean the loans now or hereafter made by Lender to or for
the benefit of Borrower on a revolving basis (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.
1.78 “Royalty Reserve”
“Royalty Reserve” shall mean an amount equal to all accrued and unpaid royalty
obligations owing by Borrower and MCE as set forth on the most recent Royalty
Reserve Report, adjusted up or down as of any date of determination by Lender in
its sole discretion based on Lender’s
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 19 -

findings that such royalty obligations owing by Borrower and/or MCE have
increased or decreased since the date of such Royalty Reserve Report.
1.79 “Royalty Reserve Report”
“Royalty Reserve Report” shall mean a report for the period since the date of
the last such report delivered in accordance with Section 6.1 hereof which shall
set forth (i) each license of Intellectual Property for which Borrower and/or
MCE is licensee and for which it pays royalties, (ii) the licensor of each such
license, (iii) the aggregate accrued and unpaid royalty obligations owing under
each such license and (iv) the date such accrued and unpaid royalty obligations
are due under each such license. Each Royalty Reserve Report shall be certified
by the chief financial officer of the Borrower as being complete and accurate.
1.80 “Saitek HK”
“Saitek HK” shall mean Saitek Industries Limited, a corporation incorporated in
Hong Kong.
1.81 “Secured Parties”
“Secured Parties” shall collectively mean Lender, Agents, their respective
affiliates, any financial institution under or in connection with a Swap
Agreement and any other person to which Obligations are owed or who is the
beneficiary of or under a guarantee of the Obligations.
1.82 “Software”
“Software” shall mean all software and computer programs (regardless of form or
format, DVD, disc or otherwise) and all packaging, containers, artwork, end-user
guides or instructions, user manuals and related materials concerning the use
and operation of such software and computer programs other than Gameshark
Software.
1.83 “Software Inventory”
“Software Inventory” shall mean all Eligible Inventory consisting of Software.
1.84 “Solvent”
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the assets and property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person; (b) the present fair salable value of the assets and properties
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be computed as the amount which, in light of
all the facts and circumstances existing at the time,
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 20 -

represents the amount which can be reasonably be expected to become an actual or
matured liability.
1.85 “Swap Agreement”
“Swap Agreement” shall mean any swap agreement (as defined in 11 U.S.C. §101),
interest rate swap, cap or collar agreement, interest rate future or option
contract, currency swap agreement, currency future or option contract and other
similar hedge or swap agreement between Borrower or any Obligor (or, with the
prior written consent of Lender, in its sole discretion, Agents, or Lender or
any of their respective affiliates on behalf of Borrower or any Obligor) as one
counterparty and Agents, Lender or any of their respective affiliates (even if
that counterparty should subsequently cease to be Agents, Lender or an affiliate
thereof) and/or another financial institution as to the other counterparty;
provided that the prior written consent of Lender is obtained (such consent to
be provided in Lender’s sole discretion) as to such other financial institution
and the Swap Agreement entered into with such other financial institution.
1.86 “Termination Date”
“Termination Date” shall have the meaning set forth in Section 11.1(a).
1.87 “Testing Period”
“Testing Period” shall mean any trailing four (4) Fiscal Quarters.
1.88 “UCC”
“UCC” shall mean the Uniform Commercial Code.
1.89 “UK Hive Up Agreement”
“UK Hive Up Agreement” shall mean the Hive Up Agreement relating to the transfer
of the business and assets of Saitek PLC dated August 1, 2008 between MCE and
Saitek PLC.
1.90 “United Kingdom”
“United Kingdom” shall mean the United Kingdom of Great Britain and Northern
Ireland.
1.91 “US Collateral Agent”
“US Collateral Agent” shall mean Wachovia Capital Finance Corporation (Central),
formerly known as Congress Financial Corporation (Central), in its capacity as
collateral agent for itself, as Lender.
1.92 “US Reference Bank”
“US Reference Bank” shall mean Wachovia Bank, National Association or such other
major bank in the United States as Lender may from time to time designate in its
discretion.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 21 -

1.93 “Value”
“Value” shall mean, as determined by Lender, with respect to Inventory, the
lower of (a) cost computed on a first-in-first-out basis in accordance with GAAP
and (b) net realizable value.
1.94 “WAHL”
“WAHL” shall mean Winkler Atlantic Holdings Limited, a company incorporated
under the laws of the British Virgin Islands.
SECTION 2 CREDIT FACILITIES
2.1 Revolving Loans
     (a) Subject to and upon the terms and conditions contained herein, Lender
agrees to make Revolving Loans to Borrower from time to time in amounts
requested by Borrower up to the amount equal to the lesser of:

  (i)   the Maximum Credit; and     (ii)   the sum of:

  (A)   seventy-five percent (75%) of the Net Amount of Eligible Accounts;

plus

  (B)   the lesser of :

  (1)   (X) for any date of determination during the Low Selling Period, the
lesser of (i) eighty-five percent (85%) of the Net Orderly Liquidation Value of
Eligible Inventory (excluding Software Inventory) and (ii) fifty-five percent
(55%) of the Value of Eligible Inventory (excluding Software Inventory); or
(Y) for any date of determination during the High Selling Period, the lesser of
(i) eighty-five percent (85%) of the Net Orderly Liquidation Value of Eligible
Inventory (excluding Software Inventory) and (ii) sixty percent (60%) of the
Value of Eligible Inventory (excluding Software Inventory); and     (2)  
$15,000,000 (less the amount, if any, determined in accordance with
Section 2.1(a)(ii)(C) below),

plus
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 22 -

  (C)   the lesser of (i) twenty-five percent (25%) of the Value of Software
Inventory, (ii) eighty-five percent (85%) of the Net Orderly Liquidation Value
of Software Inventory and (iii) $1,000,000,

minus

  (D)   any Availability Reserves.

     (b) Lender may, in its discretion, from time to time, upon not less than
five (5) days prior written notice to Borrower, (i) reduce the lending formula
with respect to Eligible Accounts to the extent that Lender determines that:
(A) the dilution with respect to the Accounts for any period (based on the ratio
of (1) the aggregate amount of reductions in Accounts other than as a result of
payments in cash to (2) the aggregate amount of total sales) has increased in
any material respect or may be reasonably anticipated to increase in any
material respect above historical levels or as a result of seasonal variations,
or (B) the general creditworthiness of account debtors has declined or
(ii) reduce the lending formula(s) with respect to Eligible Inventory to the
extent that Lender determines that: (A) the number of days of the turnover of
the Inventory for any period has changed in any material respect or (B) the Net
Orderly Liquidation Value of the Eligible Inventory, or any category thereof,
has decreased, or (C) the nature and quality of the Inventory has deteriorated.
In determining whether to reduce the lending formula(s), Lender may consider
events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing
Availability Reserves.
     (c) Except in Lender’s discretion, the aggregate amount of the Revolving
Loans and the Letter of Credit Accommodations outstanding at any time shall not
exceed the Maximum Credit. In the event that the outstanding amount of any
component of the Revolving Loans, or the aggregate amount of the outstanding
Revolving Loans and Letter of Credit Accommodations, exceeds the amounts
available under the lending formulas, the sublimits for Letter of Credit
Accommodations set forth in Section 2.2(d) hereof or the Maximum Credit, as
applicable, such event shall not limit, waive or otherwise affect any rights of
Lender in that circumstance or on any future occasions and Borrower shall, upon
demand by Lender, which may be made at any time or from time to time,
immediately repay to Lender the entire amount of any such excess(es) for which
payment is demanded.
     (d) For purposes only of applying the sublimit on Revolving Loans based on
Eligible Inventory pursuant to Section 2.1(a)(ii)(B)(2) hereof, Lender may treat
the then undrawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Revolving Loans to the extent Lender
is in effect basing the issuance of the Letter of Credit Accommodations on the
Value of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans and Availability Reserves shall be attributed first to any
components of the lending formulas in Section 2.1(a) hereof that are not subject
to such sublimit, before being attributed to the components of the lending
formulas subject to such sublimit.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 23 -

2.2 Letter of Credit Accommodations
     (a) Subject to and upon the terms and conditions contained herein, at the
request of Borrower, Lender agrees to provide or arrange for Letter of Credit
Accommodations for the account of Borrower containing terms and conditions
acceptable to Lender and the issuer thereof. Any payments made by Lender to any
issuer thereof and/or related parties in connection with the Letter of Credit
Accommodations shall constitute additional Revolving Loans to Borrower pursuant
to this Section 2.2.
     (b) In addition to any charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, Borrower shall
pay to Lender a letter of credit fee at a rate equal to two and one-half percent
(2.5%) per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Borrower shall
pay to Lender such letter of credit fee, at Lender’s option, without notice, at
a rate equal to five and one-half percent (5.5%) per annum on such daily
outstanding balance for: (i) the period from and after the date of termination
hereof until Lender has received full and final payment of all Obligations
(notwithstanding entry of a judgment against Borrower) and (ii) the period from
and after the date of the occurrence of an Event of Default for so long as such
Event of Default is continuing as determined by Lender. Such letter of credit
fee shall be calculated on the basis of a three hundred sixty (360) day year and
actual days elapsed and the obligation of Borrower to pay such fee shall survive
the termination of this Agreement.
     (c) No Letter of Credit Accommodations shall be available unless on the
date of the proposed issuance of any Letter of Credit Accommodations, the
Revolving Loans available to Borrower (subject to the Maximum Credit, the
Maximum Letter of Credit Facility and any Availability Reserves) are equal to or
greater than: (i) if the proposed Letter of Credit Accommodation is for the
purpose of purchasing Eligible Inventory and all negotiable documents of title
with respect to such Eligible Inventory have been consigned to the issuer of the
Letter of Credit Accommodation, the sum of (A) the percentage equal to one
hundred (100%) percent minus the then applicable percentage set forth in
Section 2.1(a)(ii)(B) above of the Value of such Eligible Inventory, plus
(B) freight, taxes, duty and other amounts which Lender estimates must be paid
in connection with such Inventory upon arrival and for delivery to one of
Borrower’s locations for Eligible Inventory within the United States of America
and (ii) if the proposed Letter of Credit Accommodation is for any other
purpose, an amount equal to one hundred (100%) percent of the face amount
thereof and all other commitments and obligations made or incurred by Lender
with respect thereto. Effective on the issuance of each Letter of Credit
Accommodation, an Availability Reserve shall be established in the applicable
amount set forth in Section 2.2(c)(i) or Section 2.2(c)(ii) hereof.
     (d) Except in Lender’s discretion, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Lender in connection therewith shall not at any time exceed the Maximum
Letter of Credit Facility. At any time an Event of Default exists or has
occurred and is continuing, upon Lender’s request, Borrower will either furnish
cash collateral to secure the reimbursement obligations to the issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Lender and/or US Collateral Agent for the Letter of Credit Accommodations,
and in either case, the
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 24 -

Revolving Loans otherwise available to Borrower shall not be reduced as provided
in Section 2.2(c) hereof to the extent of such cash collateral.
     (e) Borrower shall indemnify and hold Lender harmless from and against any
and all losses, claims, damages, liabilities, costs and expenses which Lender
may suffer or incur in connection with any Letter of Credit Accommodations and
any documents, drafts or acceptances relating thereto, including any losses,
claims, damages, liabilities, costs and expenses due to any action taken by any
issuer or correspondent with respect to any Letter of Credit Accommodation.
Borrower assumes all risks with respect to the acts or omissions of the drawer
under or beneficiary of any Letter of Credit Accommodation and for such purposes
the drawer or beneficiary shall be deemed Borrower’s agent. Borrower assumes all
risks for, and agrees to pay, all foreign, Federal, State and local taxes,
duties and levies relating to any goods subject to any Letter of Credit
Accommodations or any documents, drafts or acceptances thereunder. Borrower
hereby releases and holds Lender harmless from and against any acts, waivers,
errors, delays or omissions, whether caused by Borrower, by any issuer or
correspondent or otherwise with respect to or relating to any Letter of Credit
Accommodation. The provisions of this Section 2.2(e) shall survive the payment
of Obligations and the termination of this Agreement.
     (f) Nothing contained herein shall be deemed or construed to grant Borrower
any right or authority to pledge the credit of Lender in any manner. Lender
shall have no liability of any kind with respect to any Letter of Credit
Accommodation provided by an issuer other than Lender unless Lender has duly
executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Borrower shall be bound by any interpretation made by Lender, or any other
issuer or correspondent under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of Borrower. Lender shall have the sole and exclusive right and
authority to, and Borrower shall not at any time while an Event of Default
exists, (A) approve or resolve any questions of non-compliance of documents,
(B) give any instructions as to acceptance or rejection of any documents or
goods, (C) execute any and all applications for steamship or airway guarantees,
indemnities or delivery orders, (D) grant any extensions of the maturity of,
time of payment for, or time of presentation of, any drafts, acceptances, or
documents, or (E) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.
Lender may take such actions either in its own name or in Borrower’s name.
     (g) Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Lender. Any duties or obligations
undertaken by Lender to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement by Lender in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been undertaken by Borrower to Lender and to apply in all
respects to Borrower.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 25 -

2.3 Availability Reserves
          All Revolving Loans otherwise available to Borrower pursuant to the
lending formulas and subject to the Maximum Credit, the Maximum Letter of Credit
Facility and other applicable limits hereunder shall be subject to Lender’s
continuing right to establish and revise Availability Reserves, upon not less
than five (5) days’ prior written notice to Borrower.
SECTION 3 INTEREST AND FEES
3.1 Interest
     (a) Borrower shall pay to Lender interest on the outstanding principal
amount of the non-contingent Obligations at the applicable Interest Rate.
     (b) Interest shall be payable by Borrower to Lender monthly in arrears not
later than the first day of each calendar month and shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed. The
interest rate shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the first day of the month after any
change in such Prime Rate is announced. The increase or decrease shall be based
on the Prime Rate in effect on the last day of the month in which any such
change occurs. All interest accruing hereunder on and after an Event of Default
or termination hereof shall be payable on demand. In no event shall charges
constituting interest payable by Borrower to Lender exceed the maximum amount or
the rate permitted under any applicable law or regulation, and if any part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.
     (c) A certificate of an authorized signing officer of Lender as to each
amount and/or each rate of interest payable hereunder from time to time shall be
conclusive evidence of such amount and of such rate, absent manifest error.
     (d) For greater certainty, whenever any amount is payable under this
Agreement or any Financing Agreement by Borrower as interest or as a fee which
requires the calculation of an amount using a percentage per annum, each party
to this Agreement acknowledges and agrees that such amount shall be calculated
as of the date payment is due without application of the “deemed reinvestment
principle” or the “effective yield method”. As an example, when interest is
calculated and payable monthly, the rate of interest payable per month is
one-twelfth (1/12th) of the stated rate of interest per annum.
     (e) Any Libor Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period unless Lender has received
and approved a request to continue such Libor Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof.
Any Libor Rate Loans shall, at Lender’s option, upon notice by Lender to
Borrower, be subsequently converted to Prime Rate Loans upon the occurrence of
any Default or Event of Default which is continuing and otherwise upon the
Termination Date. Borrower shall pay to Lender, upon demand by Lender (or Lender
may, at its option, charge any loan account of Borrower), any amounts required
to compensate Lender for any loss, costs or expense incurred by Lender as a
result of the conversion of Libor Rate Loans to Prime Rate
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 26 -

Loans pursuant to any of the foregoing. Upon the occurrence of a Default or an
Event of Default that is continuing, or if Borrower repays or prepays a Libor
Rate Loan on a day other than the last day of the applicable Interest Period,
Borrower shall indemnify Lender for any loss or expense suffered or incurred by
Lender including any loss of profit or expenses Lender incurs by reason of the
liquidation or redeployment of deposits or other funds acquired by it to effect
or maintain any and all Libor Rate Loans or any interest or other charges
payable to lenders of funds borrowed by Lender in order to maintain such Libor
Rate Loans together with any other charges, costs or expenses incurred by Lender
relative thereto.
     (f) So long as no Default or Event of Default shall have occurred and be
continuing, Borrower may from time to time request Libor Rate Loans or may
request that Prime Rate Loans be converted to Libor Rate Loans or that any
existing Libor Rate Loans continue for an additional Interest Period. Such
request from Borrower shall specify the amount of the Libor Rate Loans or the
amount of the Prime Rate Loans to be converted to Libor Rate Loans or the amount
of the Libor Rate Loans to be continued (subject to the limits set forth below)
and the Interest Period to be applicable to such Libor Rate Loans. Subject to
the terms and conditions contained herein, three (3) Business Days after receipt
by Lender of such a request from Borrower, such Libor Rate Loans shall be made
or Prime Rate Loans shall be converted to Libor Rate Loans or such Libor Rate
Loans shall continue, as applicable; provided, that:

  (i)   no Default or Event of Default shall exist or have occurred and be
continuing;     (ii)   no party hereto shall have sent any notice of termination
of this Agreement;     (iii)   Borrower shall have complied with such customary
procedures as are generally established by Lender for all customers and
specified by Lender to Borrower from time to time for requests by Borrower for
Libor Rate Loans;     (iv)   no more than six (6) Interest Periods (for all
outstanding Libor Rate Loans) may be in effect at any one time;     (v)   the
aggregate amount of the Libor Rate Loans must be in an amount not less than Five
Million US Dollars ($5,000,000) or an integral multiple of One Million US
Dollars ($1,000,000) in excess thereof;     (vi)   not more than eighty percent
(80%) of the Obligations may be comprised of Libor Rate Loans at any time; and  
  (vii)   Lender shall have determined that the Interest Period or Adjusted
Libor Rate is available to Lender and can be readily determined as of the date
of the request for such Libor Rate Loan by Borrower.

     Any request by Borrower for Libor Rate Loans or to convert Prime Rate Loans
to Libor Rate Loans or to continue any existing Libor Rate Loans shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Lender
shall not be required to
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 27 -

purchase US Dollar deposits in the London interbank market to fund any Libor
Rate Loans, but the provisions hereof shall be deemed to apply as if the Lender
had purchased such deposits to fund the Libor Rate Loans.
3.2 Intentionally Deleted
3.3 Closing Fee
          Borrower shall pay to Lender as a closing fee the amount of $150,000,
which shall be fully earned as of and payable on the date hereof.
3.4 Servicing Fee
          Borrower shall pay to Lender a monthly servicing fee in an amount
equal to $2,000 per month in respect of Lender’s services for each month (or
part thereof) while this Agreement remains in effect and for so long thereafter
as any of the Obligations are outstanding, which monthly fee shall be fully
earned as of and payable in advance on the date of closing hereof and on the
first day of each month thereafter.
3.5 Unused Line Fee
          Borrower shall pay to Lender a monthly unused line fee at a rate equal
to one-half of one percent (0.5%) per annum calculated on the amount by which
the Maximum Credit exceeds the average daily principal balance of the
outstanding Revolving Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) during which this Agreement is in
effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month.
3.6 Currency of Payments
          Unless otherwise specified by Lender, all interest, fees and other
payments by Borrower hereunder shall be in the currency in which such
Obligations are denominated.
3.7 Increased Costs and Changes in Law

  (a)   If, after the date hereof, either:

  (i)   any change in, or in the interpretation of, any law or regulation is
introduced, including with respect to reserve requirements, applicable to Lender
or any banking or financial institution from whom Lender borrows funds or
obtains credit (a “Funding Bank”);     (ii)   a Funding Bank or Lender complies
with any future guideline or request from any central bank or other Governmental
Authority;     (iii)   a Funding Bank or Lender determines that the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 28 -

      Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below or a Funding Bank or Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law where
customarily complied with by responsible financial institutions) of any such
Governmental Authority, central bank or comparable agency, and such adoption,
change or compliance has, or would have, the direct or indirect effect of
reducing the rate of return on Lender’s capital as a consequence of its
obligations hereunder to a level below that which Lender could have achieved but
for such adoption, change or compliance (taking into consideration the Funding
Bank’s or Lender’s policies with respect to capital adequacy) by an amount
deemed by Lender to be material,

and the result of any of the foregoing events described in clauses (i), (ii) and
(iii) is, or results in, an increase in the cost to Lender of funding or
maintaining the Loans and/or Letter of Credit Accommodations, then Borrower
shall from time to time upon demand by Lender pay to Lender additional amounts
sufficient to indemnify Lender against such increased cost on an after-tax basis
(after taking into account applicable deductions and credits in respect of the
amount indemnified). A certificate as to the amount of such increased cost shall
be submitted to Borrower by Lender and shall be conclusive, absent manifest
error.

  (b)   If, prior to the first day of any Interest Period:

  (i)   Lender shall have determined (which determination shall be conclusive
and binding upon Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Libor Rate for such Interest Period;     (ii)   Lender has determined
that the Adjusted Libor Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to Lender of making or
maintaining Libor Rate Loans during such Interest Period; or     (iii)   US
Dollar deposits in the principal amounts of the Libor Rate Loans to which such
Interest Period is to be applicable are not generally available in the London
interbank market,

          Lender shall give notice thereof to Borrower as soon as practicable
thereafter (which notice shall be withdrawn whenever such circumstances no
longer exist). If such notice is given: (A) any Libor Rate Loans requested to be
made on the first day of such Interest Period shall be made as Prime Rate Loans;
(B) any Revolving Loans that were to have been converted on the first day of
such Interest Period to or continue as Libor Rate Loans shall be converted to or
continued as Prime Rate Loans; and (C) each outstanding Libor Rate Loan shall be
converted, on the last day of the then-current Interest Period thereof, to Prime
Rate Loans. Until such notice has been withdrawn by Lender, no further Libor
Rate Loans shall be made or
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 29 -

continued as such, nor shall Borrower have the right to convert Prime Rate Loans
to Libor Rate Loans.
     (c) Notwithstanding any other provision herein, if the adoption of, or any
change in, any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Lender to make or maintain Libor Rate Loans as contemplated
by this Agreement:

  (i)   Lender shall promptly give written notice of such circumstances to
Borrower (which notice shall be withdrawn whenever such circumstances no longer
exits);     (ii)   the commitment of Lender hereunder to make Libor Rate Loans,
continue Libor Rate Loans as such and convert Prime Rate Loans to Libor Rate
Loans shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for Lender to make or maintain Libor Rate Loans, Lender shall then only
have a commitment to make Prime Rate Loans when a Libor Rate Loan is requested;
and     (iii)   the Revolving Loans then outstanding as Libor Rate Loans, if
any, shall be converted automatically to Prime Rate Loans on the respective last
days of the then current Interest Periods with respect to such Revolving Loans
or within such earlier period as required by law.

          If any such conversion of a Libor Rate Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto,
Borrower shall pay to Lender such amounts, if any, as may be required pursuant
to Section 3.7(d) below.
     (d) Borrower shall indemnify Lender and shall hold Lender harmless from any
loss or expense which Lender may sustain or incur as a consequence of:

  (i)   default by Borrower in making a borrowing of, conversion into or
extension of Libor Rate Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement;     (ii)   the making
of a prepayment or conversion of any Libor Rate Loans on a day which is not the
last day of an Interest Period with respect thereto.

          With respect to Libor Rate Loans such indemnification may include an
amount equal to the greater of: (i) the excess, if any, of (1) the amount of
interest which would have accrued on the amount so prepaid or converted, or not
so borrowed, converted or extended, for the period from the date of such
prepayment or conversion or of such failure to borrow, convert or extend to the
last day of the applicable Interest Period (or, in the case of a failure to
borrow, convert or extend, the Interest Period that would have commenced on the
date of such failure), in each case at the applicable rate of interest for such
Libor Rate Loans provided for herein over (2) the amount of interest (as
determined by Lender) which would have accrued to Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 30 -

London interbank market and (ii) an amount equal to the interest that would have
been payable if the Libor Rate Loans had been a Prime Rate Loan. This covenant
shall survive the termination or non-renewal of this Agreement and the payment
of the Obligations.
     (e) In the event that Borrower has hedged a Libor Rate Loan with an
interest rate swap with Lender or any of its affiliates under which Borrower is
to make its payments based on a fixed rate and Lender or any of its affiliates
is to make its payments based on a rate equal to the Libor Rate, then the
fallback rate (being the Prime Rate in the circumstances described in this
Section 3) on any given day while the swap with Lender or any of its affiliates
is in effect will be the sum of (i) the fallback floating rate payable by Lender
or any of its affiliates that is in effect under the interest rate swap for that
day (without regard to any interest rate spread added thereto under the terms of
the interest rate swap) plus (ii) the percentage spread in the definition of
Interest Rate applicable to Libor Rate Loans.
SECTION 4 CONDITIONS PRECEDENT
4.1 Conditions Precedent to Revolving Loans and Letter of Credit Accommodations
          This Agreement shall not be effective until each of the agreements or
actions set out in the Closing Checklist attached hereto as Exhibit C have been
executed, delivered or completed, as the case may be, to the satisfaction of
Lender or waived in writing (in whole or in part) by Lender in its sole
discretion and each of the following is a condition precedent to Lender
continuing to make Revolving Loans and/or provide Letter of Credit
Accommodations to Borrower hereunder:
     (a) all representations and warranties contained in this Agreement and in
the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of the making of each such Revolving Loan or
providing each such Letter of Credit Accommodation and after giving effect
thereto, except with respect to those representations and warranties that were
or are expressly made as of a particular date and except to the extent that
there are changes with respect to matters referenced in such representations and
warranties after the date thereof that do not and will not otherwise cause a
Default or Event of Default hereunder, and
     (b) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Revolving Loan or
providing each such Letter of Credit Accommodation or after giving effect
thereto.
SECTION 5 COLLECTION AND ADMINISTRATION
5.1 Borrower’s Loan Account
          Lender shall maintain one or more loan account(s) on its books in
which shall be recorded (a) all Revolving Loans, Letter of Credit Accommodations
and other Obligations and the Collateral, (b) all payments made by or on behalf
of Borrower and (c) all other appropriate
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 31 -

debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest. All entries in the loan account(s) shall be made
in accordance with Lender’s customary practices as in effect from time to time.
5.2 Statements
          Lender shall render to Borrower each month a statement setting forth
the balance in Borrower’s loan account(s) maintained by Lender for Borrower
pursuant to the provisions of this Agreement, including principal, interest,
fees, costs and expenses. Each such statement shall be subject to subsequent
adjustment by Lender but shall, absent manifest errors or omissions, be
considered correct and deemed accepted by Borrower and conclusively binding upon
Borrower as an account stated except to the extent that Lender receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within thirty (30) days after the date such statement has been mailed by Lender.
Until such time as Lender shall have rendered to Borrower a written statement as
provided above, the balance in Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Lender by Borrower.
5.3 Collection of Accounts
     (a) Borrower shall establish and maintain, at its expense, blocked accounts
(“Blocked Accounts”) with such banks as are acceptable to Lender into which
Borrower and Obligors shall, in accordance with Lender’s instructions, promptly
deposit all payments on Accounts and all payments constituting proceeds of
Inventory or other Collateral; provided that, prior to the occurrence and
continuation of an Event of Default, Obligors agreement to deposit hereunder
shall be limited to payments and proceeds received by such Obligor in Canada,
the United States and the United Kingdom. Upon the occurrence and during the
continuation of an Event of Default, Lender may, and Borrower and each Obligor
shall upon Lender’s request, direct Borrower’s, and each Obligor’s account
debtors to directly remit all payment on Accounts to the Blocked Accounts. The
banks at which the Blocked Accounts are established shall enter into an
agreement, in form and substance satisfactory to Lender, providing that all
items received or deposited in the Blocked Accounts are the property of Lender,
that the depository bank has no lien upon, or right to setoff against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein and that the depository bank will wire, or otherwise
transfer, in immediately available funds, on a daily basis, all funds received
or deposited into the Blocked Accounts to such bank account of Lender as Lender
may from time to time designate for such purpose (“Payment Account”). Borrower
and each Obligor agrees that all payments made to such Blocked Accounts or other
funds received and collected by Lender, whether on the Accounts or as proceeds
of Inventory or other Collateral or otherwise shall be subject to the security
of Lender and/or Agents.
     (b) For purposes of calculating the amount of the Revolving Loans available
to Borrower, such payments will be applied (conditional upon final collection)
to the Obligations on the Business Day of receipt by Lender of immediately
available funds in a Payment Account provided such payments and notice thereof
are received in accordance with Lender’s usual and customary practices as in
effect from time to time and within sufficient time to credit Borrower’s loan
account on such day, and if not, then on the next Business Day. For the purposes
of calculating interest on the Obligations, such payments or other funds
received will be applied
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 32 -

(conditional upon final collection) to the Obligations on the date of receipt of
immediately available funds by Lender in the applicable Payment Account provided
such payments or other funds and notice thereof are received in accordance with
Lender’s usual and customary practices as in effect from time to time and within
sufficient time to credit Borrower’s loan account on such day, and if not, then
on the next Business Day. If Lender receives funds in a Payment Account at any
time at which no Obligations are outstanding or in excess of such outstanding
Obligations, Lender shall transfer such funds to Borrower at such account as
Borrower may direct; provided that Borrower shall, at Lender’s request, deposit
such funds to an account maintained at the bank at which the Payment Accounts
are maintained and, prior to such transfer, shall execute and deliver to Lender
a cash collateral agreement in form and substance satisfactory to Lender
providing to Lender and/or Agents a first priority Lien over such account.
     (c) Borrower and each Obligor and the shareholders, directors, employees
and/or agents of Borrower and each Obligor shall, acting as trustee for Lender,
receive, as the security of Lender and/or Agents, any monies, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts or other
Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Lender, but in no event shall any of the foregoing monies,
checks, notes, drafts or any other such payment be commingled with Borrower’s or
an Obligor’s other funds; provided that, prior to the occurrence and
continuation of an Event of Default, Obligors (and the shareholders, directors,
employees and/or agents of such Obligor) agreement to deposit and remit
hereunder shall be limited to monies, checks, notes, drafts or any other payment
and proceeds received by such Obligor in Canada, the United States and the
United Kingdom. Borrower agrees to reimburse Lender on demand for any amounts
owed or paid to any bank at which a Blocked Account is established or any other
bank or person involved in the transfer of funds to or from the Blocked Accounts
arising out of Lender’s payments to, or indemnification of, such bank or person
(other than to the extent that such amount arises directly from Lender’s or such
other party’s negligence or willful misconduct). The obligation of Borrower to
reimburse Lender for such amounts pursuant to this Section 5.3 shall survive the
termination of this Agreement.
5.4 Payments
          All Obligations shall be payable to the Payment Accounts as provided
in Section 5.3 or such other place as Lender may designate from time to time.
Lender may apply payments received or collected from Borrower or for the account
of Borrower (including the monetary proceeds of collections or of realization
upon any Collateral) to such of the Obligations, whether or not then due, in
such order and manner as Lender determines. Payments and collections received in
any currency other than US Dollars or Canadian Dollars will be accepted and/or
applied at the sole discretion of Lender. At Lender’s option, all principal,
interest, fees, costs, expenses and other charges provided for in this Agreement
or the other Financing Agreements may be charged directly to the loan account(s)
of Borrower. Borrower shall make all payments to Lender on the Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Lender is required to surrender or return such payment or proceeds
to any Person for any reason, then the Obligations
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 33 -

intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Lender. Borrower shall be liable to
pay to Lender, and does hereby indemnify and hold Lender harmless for the amount
of any payments or proceeds surrendered or returned. This Section 5.4 shall
remain effective notwithstanding any contrary action which may be taken by
Lender in reliance upon such payment or proceeds. This Section 5.4 shall survive
the payment of the Obligations and the termination of this Agreement. Any
payment of the Obligations or termination of this Agreement shall not affect
Borrower’s or an Obligor’s obligation to continue making payments under any Swap
Agreement, which shall remain in full force and effect notwithstanding such
payment or termination, subject to the terms of such Swap Agreement.
5.5 Authorization to Make Revolving Loans
          Lender is authorized to make the Revolving Loans and provide the
Letter of Credit Accommodations based upon telephonic instructions or
instructions sent by courier, telecopier or by e-mail received from anyone
purporting to be an officer of Borrower or other authorized person or, at the
discretion of Lender, if such Revolving Loans are necessary to satisfy any
Obligations. All requests for Revolving Loans or Letter of Credit Accommodations
hereunder shall specify the date on which the requested advance is to be made or
Letter of Credit Accommodations established (which day shall be a Business Day)
and the amount of the requested Revolving Loan or Letter of Credit
Accommodations. Requests received after 11:00 a.m. Chicago time on any day shall
be deemed to have been made as of the opening of business on the immediately
following Business Day. All Revolving Loans and Letter of Credit Accommodations
under this Agreement shall be conclusively presumed to have been made to, and at
the request of and for the benefit of, Borrower when deposited to the credit of
Borrower or otherwise disbursed or established in accordance with the
instructions of Borrower or in accordance with the terms and conditions of this
Agreement.
5.6 Use of Proceeds
          All Revolving Loans made or Letter of Credit Accommodations provided
by Lender to Borrower pursuant to the provisions hereof shall be used by
Borrower only for general operating, working capital and other proper corporate
purposes of Borrower not otherwise prohibited by the terms hereof.
SECTION 6 COLLATERAL REPORTING AND COVENANTS
6.1 Collateral Reporting
          Borrower shall provide Lender with the following documents in a form
satisfactory to Lender: (a) on a regular basis as required by Lender, a schedule
of Accounts, sales made, credits issued and cash received; (b) on a monthly
basis within twenty (20) days after each month end or more frequently as Lender
may request, (i) perpetual inventory reports, (ii) inventory reports by
category, including a separate itemized detailed breakdown of all Inventory that
is in transit, (iii) agings of accounts payable and (iv) a Royalty Reserve
Report; (c) upon Lender’s request, (i) copies of customer statements and credit
memos, remittance advices and reports, and copies of deposit slips and bank
statements, (ii) copies of shipping and
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 34 -

delivery documents, and (iii) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Borrower and MCE; (d) agings
of accounts receivable on a monthly basis within twenty (20) days after each
month end or more frequently as Lender may request; (e) no later than thirty
(30) days after the end of each fiscal year of Borrower, financial projections
for the next fiscal year, prepared on a monthly basis; and (f) such other
reports as to the Collateral as Lender or Agents shall reasonably request from
time to time. If any of Borrower’s or any Obligor’s records or reports of the
Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, Borrower and each Obligor hereby irrevocably authorizes
such service, contractor, shipper or agent to deliver such records, reports, and
related documents to Lender and to follow Lender’s instructions with respect to
further services at any time that an Event of Default exists.
6.2 Accounts Covenants
     (a) Borrower shall notify Lender promptly of: (i) any material delay in any
of Borrower’s, MCE’s or MCC’s performance of any of its obligations to any
account debtor or the assertion of any claims, offsets, defenses or
counterclaims by any account debtor, or any disputes with account debtors, or
any settlement, adjustment or compromise thereof, (ii) all material adverse
information in Borrower’s knowledge relating to the financial condition of any
account debtor and (iii) any event or circumstance which, to Borrower’s
knowledge, would cause Lender to consider any then existing Accounts as no
longer constituting Eligible Accounts. No credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor without Lender’s consent, except in the ordinary course of Borrower’s,
MCE’s or MCC’s business in accordance with practices and policies previously
disclosed in writing to Lender. So long as no Event of Default exists, Borrower,
MCE or MCC shall settle, adjust or compromise any claim, offset, counterclaim or
dispute with any account debtor. At any time that an Event of Default exists,
Lender shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.
     (b) Without limiting the obligation of Borrower to deliver any other
information to Lender, Borrower shall promptly report to Lender any return of
Inventory by any one account debtor if the Inventory so returned in such case
has a value in excess of $250,000. At any time that Inventory is returned,
reclaimed or repossessed, the Account (or portion thereof) which arose from the
sale of such returned, reclaimed or repossessed Inventory shall not be deemed an
Eligible Account. In the event any account debtor returns Inventory when an
Event of Default exists, Borrower and each Obligor shall, upon Lender’s request,
(i) hold the returned Inventory in trust for Lender, (ii) segregate all returned
Inventory from all of its other property, (iii) dispose of the returned
Inventory solely according to Lender’s instructions, and (iv) not issue any
credits, discounts or allowances with respect thereto without Lender’s prior
written consent.
     (c) With respect to each Account: (i) the amounts shown on any invoice
delivered to Lender or schedule thereof delivered to Lender shall be true and
complete in all material respects, (ii) no payments shall be made thereon except
payments immediately delivered to Lender pursuant to the terms of this
Agreement, (iii) no credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor except as reported
to Lender in accordance with this Agreement and except for credits, rebates,
price protection
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 35 -

programs, early payment incentives, discounts, allowances or extensions made or
given in the ordinary course of Borrower’s, MCE’s or MCC’s business in
accordance with practices and policies previously disclosed to Lender,
(iv) there shall be no setoffs, deductions, contras, defenses, counterclaims or
disputes existing or asserted with respect thereto except as reported to Lender
in accordance with the terms of this Agreement, (v) none of the transactions
giving rise thereto will violate any applicable federal, state or provincial
laws or regulations applicable to Borrower or any Obligor, all documentation
relating thereto will be legally sufficient under such laws and regulations and
all such documentation will be legally enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights and the discretion of the court as to the granting
of equitable remedies.
     (d) Lender shall have the right at any time or times, in Lender’s name or
in the name of a nominee of Lender, to verify the validity, amount or any other
matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
     (e) Borrower and each Obligor shall deliver or cause to be delivered to
Agents, with appropriate endorsement and assignment, with full recourse to
Borrower, all chattel paper and instruments which such Person now owns or may at
any time acquire immediately upon such Person’s receipt thereof, except as
Lender may otherwise agree.
     (f) Lender and/or Agents may, at any time or times that an Event of Default
exists, (i) notify any or all account debtors that the Accounts have been
assigned to Agents and that Agents have a Lien therein and Lender may direct any
or all accounts debtors to make payment of Accounts directly to Lender,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Accounts or other obligations included in the Collateral and thereby
discharge or release the account debtor or any other party or parties in any way
liable for payment thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Accounts or such other
obligations, but without any duty to do so, and Lender and/or Agents shall not
be liable for their failure to collect or enforce the payment thereof nor for
the negligence of their agents or attorneys with respect thereto and (iv) take
whatever other action Lender and/or Agents may deem necessary or desirable for
the protection of their interests. At any time that an Event of Default exists,
at Lender’s and/or an Agent’s request, all invoices and statements sent to any
account debtor shall state that the Accounts and such other obligations have
been assigned to Agents and are payable directly and only to Lender and
Borrower, MCE and MCC shall deliver to Lender such originals of documents
evidencing the sale and delivery of goods or the performance of services giving
rise to any Accounts as Lender and/or Agents may require.
6.3 Inventory Covenants
          With respect to the Inventory: (a) Borrower shall at all times
maintain inventory records satisfactory to Lender, keeping correct and accurate
records itemizing and describing the kind, type, quality and quantity of
Inventory, Borrower’s or MCE’s cost therefor and daily withdrawals therefrom and
additions thereto; (b) Borrower shall conduct a physical count of the Inventory
at least once each year, but at any time or times as Lender may request while an
Event of Default exists, and promptly following such physical inventory shall
supply Lender with a report in the form and with such specificity as may be
satisfactory to Lender concerning such
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 36 -

physical count; (c) Borrower and MCE shall not remove any Inventory from the
locations set forth or permitted herein, without the prior written consent of
Lender, except for sales of Inventory in the ordinary course of Borrower’s or
MCE’s business and except to move Inventory directly from one location set forth
or permitted herein to another such location; (d) Borrower shall, at its
expense, at Lender’s request, but no more than once in any three (3) month
period if an Event of Default does not exist, and at any time or times as Lender
may request after and while Event of Default exists, deliver or cause to be
delivered to Lender written reports or appraisals as to the Inventory in form,
scope and methodology acceptable to Lender and by an appraiser acceptable to
Lender, addressed to Lender or upon which Lender is expressly permitted to rely;
(e) Borrower and MCE shall produce, use, store and maintain the Inventory, with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with applicable laws (including the requirements
of the Federal Fair Labor Standards Act of 1938); (f) Borrower and MCE assume
all responsibility and liability arising from or relating to the production,
use, sale or other disposition of the Inventory; (g) Borrower and MCE shall not
sell Inventory to any customer on approval, or any other basis which entitles
the customer to return or may obligate Borrower or MCE to repurchase such
Inventory, except in the ordinary course of business or unless such Inventory is
not Eligible Inventory; (h) Borrower and MCE shall keep the Inventory in good
and marketable condition; and (i) Borrower and MCE shall not, without prior
written notice to Lender, acquire or accept any Inventory on consignment or
approval.
6.4 Equipment Covenants
          With respect to the Equipment: (a) upon Lender’s request, Borrower
shall, at its expense, at any time or times as Lender may request while an Event
of Default exists, deliver or cause to be delivered to Lender written reports or
appraisals as to the Equipment in form, scope and methodology reasonably
acceptable to Lender and by an appraiser acceptable to Lender; (b) Borrower
shall keep the Equipment in good order, repair, running and marketable condition
(ordinary wear and tear excepted); (c) Borrower shall use the Equipment with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with all applicable laws; (d) the Equipment is and
shall be used in Borrower’s business and not for personal, family, household or
farming use; (e) Borrower shall not remove any Equipment from the locations set
forth or permitted herein, except to the extent necessary to have any Equipment
repaired or maintained in the ordinary course of the business of Borrower or to
move Equipment directly from one location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of Borrower in the ordinary course of business; (f) the
Equipment is now and shall remain personal property and Borrower shall not
permit any of the Equipment to be or become a part of or affixed to real
property; and (g) Borrower assumes all responsibility and liability arising from
the use of the Equipment.
6.5 Power of Attorney
          Borrower and each Obligor hereby irrevocably designates and appoints
Lender and Agents (and all persons designated by Lender and Agents) as
Borrower’s and such Obligor’s true and lawful attorney-in-fact, and authorizes
Lender and Agents, in Borrower’s, such Obligor’s, Lender’s or an Agent’s name,
to:
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 37 -

     (a) at any time while an Event of Default exists (i) demand payment on
Accounts or other proceeds of Inventory or other Collateral, (ii) enforce
payment of Accounts by legal proceedings or otherwise, (iii) exercise all of
Borrower’s and such Obligor’s rights and remedies to collect any Account or
other Collateral, (iv) sell or assign any Account upon such terms, for such
amount and at such time or times as Lender and Agents deem advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Account, (vii) prepare, file and sign Borrower’s or such Obligor’s
name on any proof of claim in bankruptcy or other similar document against an
account debtor, (viii) notify the post office authorities to change the address
for delivery of Borrower’s or such Obligor’s mail to an address designated by
Lender and/or Agents, and open and dispose of all mail addressed to Borrower and
Obligors, and (ix) do all acts and things which are necessary, in Lender’s or
Agents’ determination, to fulfill Borrower’s and Obligors’ obligations under
this Agreement and the other Financing Agreements; and
     (b) at any time (i) take control in any manner of any item of payment or
proceeds thereof, (ii) have access to any lockbox or postal box into which
Borrower’s or such Obligor’s mail is deposited, (iii) endorse Borrower’s or such
Obligor’s name upon any items of payment or proceeds thereof and deposit the
same in Lender’s account for application to the Obligations, (iv) endorse
Borrower’s or such Obligor’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Account or any goods
pertaining thereto or any other Collateral, (v) sign Borrower’s or such
Obligor’s name on any verification of Accounts and notices thereof to account
debtors and (vi) execute in Borrower’s or such Obligor’s name and file any UCC,
PPSA or other financing statements or amendments thereto.
          Borrower and each Obligor hereby releases Lender and Agents and their
officers, employees and designees from any liabilities arising from any act or
acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except as a result of Lender’s or an Agent’s own gross
negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
6.6 Right to Cure
          Lender may, at its option, (a) cure any default by Borrower or any
Obligor under any agreement with a third party or pay or bond on appeal any
judgment entered against Borrower or any Obligor, (b) discharge taxes or Liens
at any time levied on or existing with respect to the Collateral and (c) pay any
amount, incur any expense or perform any act which, in Lender’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Agents and/or Lender with respect thereto. Lender may add any
amounts so expended to the Obligations and charge Borrower’s account therefor,
such amounts to be repayable by Borrower on demand. Lender shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability. Any payment made or other
action taken by Lender under this Section 6.6 shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 38 -

6.7 Access to Premises
          From time to time as requested by Lender, at the cost and expense of
Borrower or any Obligor, (a) Lender or its designee including Agents shall have
complete access to all of Borrower’s and each Obligor’s premises during normal
business hours and after reasonable notice to Borrower and such Obligor, or at
any time and without notice to Borrower or such Obligor if an Event of Default
exists, for the purposes of inspecting, verifying and auditing the Collateral
and all of Borrower’s or such Obligor’s books and records including the Records,
and (b) Borrower and each Obligor shall promptly furnish to Lender such copies
of such books and records including the Records or extracts therefrom as Lender
may request, and (c) Lender or its designee including Agents may use during
normal business hours such of Borrower’s or any Obligor’s personnel, equipment,
supplies and premises as may be necessary for the foregoing and, if an Event of
Default exists, for the collection of Accounts and realization of other
Collateral.
SECTION 7 REPRESENTATIONS AND WARRANTIES
          Borrower and each Obligor hereby represents and warrants to Lender the
following (which shall survive the execution and delivery of this Agreement),
the truth and accuracy of which are a continuing condition of the making of
Revolving Loans and providing Letter of Credit Accommodations by Lender to
Borrower:
7.1 Corporate Existence, Power and Authority; Subsidiaries
          Borrower and each Obligor has been duly incorporated or organized and
is validly existing under the laws of its jurisdiction of incorporation or
organization, as the case may be, and is duly qualified or registered as a
foreign or extra-provincial corporation in all provinces, states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets or properties makes such qualification necessary, except
for those jurisdictions in which the failure to so qualify or register would not
have a Material Adverse Effect. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder are all within Borrower’s and each Obligor’s corporate
powers, have been duly authorized and are not in contravention of law or the
terms of Borrower’s or any Obligor’s certificate of incorporation, by-laws, or
other organizational documentation, or any indenture, agreement or undertaking
to which Borrower or any Obligor is a party or by which Borrower or any Obligor
or their respective property are bound except to the extent that certain
Collateral may not be assignable by law. This Agreement and the other Financing
Agreements to which it is a party constitute legal, valid and binding
obligations of Borrower and each Obligor enforceable in accordance with their
respective terms, except as the same is limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and the discretion of a
court as to the granting of equitable remedies. Borrower does not have any
subsidiaries or affiliates except as set forth on the corporate structure chart
attached hereto as Exhibit D, which corporate structure chart is accurate and
complete. The exact legal name of Borrower and each Obligor is as set forth on
the signature page of this Agreement and its Information Certificate. Other than
the acquisition by MCII of the entire share capital of WAHL in November 2007,
the Merger and the transactions
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 39 -

effected as set out in Sections 7.15 and 7.16, Borrower and each Obligor has
not, during the past five (5) years, been known by or used any other corporate
or fictitious name or been a party to any merger or consolidation, or acquired
all of substantially all of the assets and properties of any Person, or acquired
any of its assets and properties out of the ordinary course of business, except
as set forth in its Information Certificate. Borrower and each Obligor is an
organization of the type and organized in the jurisdiction set forth in its
Information Certificate.
7.2 Financial Statements; No Material Adverse Change
          All financial statements relating to Borrower or any Obligor which
have been or may hereafter be delivered by or on behalf of Borrower or such
Obligor to Lender have been or will be prepared in accordance with GAAP (when
identified as such) and fairly present in all material respects the financial
condition and the results of operations of Borrower or such Obligor as at the
dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by or on behalf of Borrower or any Obligor to
Lender prior to the date of this Agreement, there has been no Material Adverse
Change with respect to Borrower or any Obligor since the date of the most recent
audited financial statements furnished by or on behalf of Borrower or any
Obligor to Lender prior to the date of this Agreement.
7.3 Chief Executive Office; Collateral Locations
          The chief executive office of Borrower and Borrower’s Records
concerning Accounts are located only at the address set forth below and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth in its Information Certificate, subject to the right of
Borrower to establish new locations in accordance with Section 8.2 below. The
Information Certificates correctly identify the chief executive office of each
Obligor and all other places of business and other locations, if any, at which
each Obligor maintains any Collateral. The Information Certificates also
correctly identify any of such locations which are not owned by Borrower or any
Obligor and sets forth the owners and/or operators thereof and to the best of
Borrower’s and each Obligor’s knowledge, the holders of any mortgages on such
locations.
7.4 Priority of Liens; Title to Properties
          The Liens granted to Agents and/or Lender under this Agreement and the
other Financing Agreements constitute valid and perfected first priority Liens
in and upon the Collateral subject only to the Liens indicated on Schedule 7.4
hereto (except to the extent that Lender requires the discharge thereof prior to
the advance of the initial Revolving Loans hereunder) and the other Liens
permitted under Section 8.8 hereof. Borrower and each Obligor has good and
marketable title to all of its assets and properties subject to no Liens of any
kind, except those granted to Agents and/or Lender and such others as are
specifically listed on Schedule 7.4 hereof (except to the extent that Lender
requires the discharge thereof prior to the advance of the initial Revolving
Loans hereunder) or permitted under Section 8.8 hereto.
7.5 Tax Returns
          Borrower and each Obligor has filed, or caused to be filed, in a
timely manner all tax returns, reports and declarations which are required to be
filed by it (without requests for
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 40 -

extension except as previously disclosed in writing to Lender). All information
in such tax returns, reports and declarations is complete and accurate in all
material respects. Borrower and each Obligor has paid or caused to be paid all
taxes due and payable or claimed due and payable in any assessment received by
it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower and each
Obligor and with respect to which adequate reserves have been set aside on its
books. Adequate provision has been made for the payment of all accrued and
unpaid federal, state, county, local, foreign and other taxes whether or not yet
due and payable and whether or not disputed.
7.6 Litigation
          Except as set forth on the Information Certificates, there is no
present investigation by any Governmental Authority pending, or to the best of
Borrower’s and each Obligor’s knowledge threatened, against or affecting
Borrower or any Obligor, their assets, properties or business and there is no
action, suit, proceeding or claim by any Person pending, or to the best of
Borrower’s knowledge threatened, against Borrower or any Obligor or their
assets, properties or goodwill, or against or affecting any transactions
contemplated by this Agreement, which if adversely determined against Borrower
or any such Obligor would result in any Material Adverse Change in, or would
have a Material Adverse Effect on, Borrower or any Obligor.
7.7 Compliance with Other Agreements and Applicable Laws
          Except as disclosed in Schedule 7.7 hereto, neither Borrower nor any
Obligor is in default in any material respect under, or in violation in any
material respect of any of the terms of, any agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets or properties are bound and Borrower and each Obligor is in compliance in
all material respects with all applicable provisions of laws, rules,
regulations, licenses, permits, approvals and orders of any foreign, federal,
state, provincial or local Governmental Authority.
7.8 Bank Accounts
          All of the deposit accounts, investment accounts or other accounts in
the name of or used by Borrower or any Obligor maintained at any bank or other
financial institution are set forth on Schedule 7.8 hereto, subject to the right
of Borrower or any Obligor to establish new accounts in accordance with
Section 8.15 hereof.
7.9 Accuracy and Completeness of Information
          All information furnished in writing by or on behalf of Borrower or
any Obligor to Lender in connection with this Agreement or any of the other
Financing Agreements or any transaction contemplated hereby or thereby including
all information on the Information Certificates is true and correct in all
material respects on the date as of which such information is dated or certified
and does not omit any material fact necessary in order to make such information
not misleading. Since March 31, 2009, no event or circumstance has occurred
which has had or could reasonably be expected to have a Material Adverse Effect
on Borrower or any Obligor which has not been fully and accurately disclosed to
Lender in writing.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 41 -

7.10 Employee Benefits
     (a) Borrower has not engaged in any transaction in connection with which
Borrower or any of its ERISA Affiliates could be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, including any accumulated funding deficiency described
in Section 7.10(c) hereof and any deficiency with respect to vested accrued
benefits described in Section 7.10(d) hereof.
     (b) No liability to the Pension Benefit Guaranty Corporation has been or is
expected by Borrower to be incurred with respect to any employee benefit plan of
Borrower or any of its ERISA Affiliates. There has been no reportable event
(within the meaning of Section 4043(b) of ERISA) or any other event or condition
with respect to any employee pension benefit plan of Borrower or any of its
ERISA Affiliates which presents a risk of termination of any such plan by the
Pension Benefit Guaranty Corporation.
     (c) Full payment has been made of all amounts which Borrower or any of its
ERISA Affiliates is required under Section 302 of ERISA and Section 412 of the
Code to have paid under the terms of each employee benefit plan as contributions
to such plan as of the last day of the most recent fiscal year of such plan
ended prior to the date hereof, and no accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any employee benefit plan, including any penalty
or tax described in Section 7.10(a) hereof and any deficiency with respect to
vested accrued benefits described in Section 7.10(d) hereof.
     (d) The current value of all vested accrued benefits under all employee
benefit plans maintained by Borrower that are subject to Title IV of ERISA does
not exceed the current value of the assets of such plans allocable to such
vested accrued benefits, including any penalty or tax described in
Section 7.10(a) hereof and any accumulated funding deficiency described in
Section 7.10(c) hereof. The terms “current value” and “accrued benefit” have the
meanings specified in ERISA.
     (e) Neither Borrower nor any of its ERISA Affiliates is or has ever been
obligated to contribute to any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.
7.11 Environmental Compliance
     (a) Neither Borrower nor any Obligor has generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any applicable Environmental
Law or any license, permit, certificate, approval or similar authorization
thereunder and the operations of Borrower and each Obligor comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder.
     (b) There has been no investigation, proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person nor is any pending, or to the best of Borrower’s and each Obligor’s
knowledge threatened, with respect to any non-
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 42 -

compliance with or violation of the requirements of any Environmental Law by
Borrower or any Obligor or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects
Borrower or any Obligor or their business, operations or assets or any
properties at which Borrower or any Obligor has transported, stored or disposed
of any Hazardous Materials.
     (c) Neither Borrower nor any Obligor has any material liability (contingent
or otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.
     (d) Borrower and each Obligor has all licenses, permits, certificates,
approvals or similar authorizations required to be obtained or filed in
connection with the operations of Borrower and each Obligor under any
Environmental Law and all of such licenses, permits, certificates, approvals or
similar authorizations are valid and in full force and effect.
7.12 Survival of Warranties; Cumulative
          All representations and warranties contained in this Agreement or any
of the other Financing Agreements shall survive the execution and delivery of
this Agreement and shall be deemed to have been made again to Lender on the date
of each additional borrowing or other credit accommodation hereunder, except
with respect to, and to the extent that, such representations and warranties are
expressly made as of a particular date or there are changes with respect to the
matters referenced in such representations and warranties after the date made
that do not and will not otherwise cause a Default or Event of Default hereunder
and such representations and warranties shall be conclusively presumed to have
been relied on by Lender regardless of any investigation made or information
possessed by Lender. The representations and warranties set forth herein shall
be cumulative and in addition to any other representations or warranties which
Borrower or any Obligor shall now or hereafter give, or cause to be given, to
Lender.
7.13 Inactive Subsidiaries
          No Inactive Subsidiary has (a) any assets (other than Xencet US Inc.
which owns all of the issued and outstanding shares of Singapore Holdings Inc.),
(b) has any liabilities or (c) engages in any material business activities.
Borrower and each applicable Obligor has taken action to wind-up and dissolve
Saitek PLC, Saitek HK and Mad Catz Limited in accordance with applicable law.
7.14 Intellectual Property
          To the best of Borrower’s or any Obligor’s knowledge, Borrower and
each Obligor owns or licences or otherwise has the right to use all Intellectual
Property necessary for the operation of its business as presently conducted. As
of the date hereof, neither Borrower nor any Obligor has any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office, the Canadian Intellectual Property Office or any
similar office or agency in the United States of America or Canada, any State or
Province
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 43 -

thereof, any political subdivision thereof or in any other country, other than
those described in the Information Certificates. To the best of Borrower’s or
any Obligor’s knowledge, no event has occurred which permits or would permit
after notice or passage of time or both, the revocation, suspension or
termination of such rights. To the best of Borrower’s or any Obligor’s
knowledge, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by
Borrower or any Obligor infringes any patent, trademark, service mark, trade
name, copyright, license or other Intellectual Property owned by any other
Person presently and no claim or litigation is pending or threatened against or
affecting Borrower or any Obligor contesting its right to sell or use any such
Intellectual Property (other than those claims or litigation that Borrower has
notified Lender of in writing or otherwise disclosed in publicly required
filings). The Information Certificates and Schedule 7.14 attached hereto set
forth all of the material agreements or other material arrangements of Borrower
and any Obligors pursuant to which Borrower or any Obligor has a license or
other right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another Person as in effect on the date hereof
and the dates of the expiration of such agreement or other arrangements of
Borrower and any Obligor as in effect on the date hereof (collectively, together
with such agreement or other arrangement as may be entered into by Borrower or
any Obligor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”) other than over-the-counter shrink-wrapped
or “click-wrapped” software. No trademark, service mark, copyright or other
Intellectual Property at any time used by Borrower or any Obligor which is owned
by another Person, or owned by Borrower or any Obligor but subject to any Lien
in favour of any Person other than Lender, is affixed to any Eligible Inventory,
except (a) to the extent permitted under the terms of the License Agreements;
and (b) to the extent the sale of Inventory to which such Intellectual Property
is affixed is permitted to be sold by Borrower or any Obligor under applicable
law. The material intellectual property of Borrower and Obligors is the Saitek,
Mad Catz and Joytech names registered in China, Hong Kong, the United States of
America, Canada, Germany, France and the United Kingdom.
7.15 Solvent
          Borrower and each Obligor is Solvent.
7.16 Transfer of Assets of Saitek HK
          Saitek HK transferred all of its assets and properties to MCIA and
MCIA acquired all of such assets and properties on October 1, 2008 pursuant to
the terms and conditions of the HK Hive UP Deed free and clear of all Liens and
all conditions to such transfer and acquisition have been satisfied.
Schedule 7.16 attached hereto is an accurate and complete description of the
fixed assets of MCIA as of the date hereof.
7.17 Transfer of Assets of Saitek PLC
          Saitek PLC transferred all of its assets and properties to MCE and MCE
acquired all of such assets and properties on August 1, 2008 pursuant to the
terms and conditions of the UK Hive UP Agreement free and clear of all Liens and
all conditions to such transfer and acquisition have been satisfied.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 44 -

SECTION 8 AFFIRMATIVE AND NEGATIVE COVENANTS
8.1 Maintenance of Existence
          Borrower and each Obligor shall at all times preserve, renew and keep
in full, force and effect its corporate existence and rights and franchises with
respect thereto and maintain in full force and effect all permits, licenses,
trademarks, tradenames, approvals, authorizations, leases and contracts
necessary to carry on the business as presently or proposed to be conducted.
Borrower and each Obligor shall give Lender thirty (30) days prior written
notice of any proposed change in its corporate name, which notice shall set
forth the new name and Borrower or such Obligor shall deliver to Lender a
certified copy of the Articles of Amendment (or other similar document
appropriate for the particular jurisdiction) of Borrower or such Obligor
providing for the name change immediately following its filing. Borrower and
each Obligor shall not change its chief executive office or its mailing address
or organizational identification number (or it does not have one, shall not
acquire one) unless Lender shall have received not less than thirty (30) days
prior written notice of such proposed change, which notice shall set forth such
information with respect thereto as Lender may require and Lender shall have
received such agreements and opinions as Lender may reasonably require in
connection therewith. Borrower and each Obligor shall not change its type of
organization, jurisdiction or organization or other legal structure.
8.2 New Collateral Locations
          Borrower or any Obligor may open any new location within Canada and
continental United States of America provided Borrower or such Obligor (a) gives
Lender thirty (30) days prior written notice of the intended opening of any such
new location and (b) Borrower or such Obligor, as applicable, executes and
delivers, or causes to be executed and delivered, to Lender such agreements,
documents, and instruments as Lender may deem necessary or desirable to protect
its and Agents’ interests in the Collateral at such location, including UCC,
PPSA and other financing statements and such other evidence as Lender may
require for the perfection of Agents’ or Lender’s first priority Liens where
required by Lender.
8.3 Compliance with Laws, Regulations, Etc.
     (a) Borrower and each Obligor shall, at all times, comply in all material
respects with all laws, rules, regulations, licenses, permits, approvals and
orders applicable to it and duly observe all requirements of any federal, state,
provincial or local Governmental Authority, including all statutes, rules,
regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws except for any matter that Borrower or an Obligor is contesting in good
faith by appropriate proceedings diligently pursued and which is not reasonably
expected to have a Material Adverse Effect on Borrower or any Obligor.
     (b) Borrower and each Obligor shall establish and maintain, at its expense,
a system to assure and monitor its continued compliance with all Environmental
Laws in all of its operations, which system shall include annual reviews of such
compliance by employees or agents of Borrower or such Obligor, as applicable,
who are familiar with the requirements of the
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 45 -

Environmental Laws. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by Borrower and each Obligor to Lender.
Borrower and each Obligor shall take prompt and appropriate action to respond to
any non-compliance with any of the Environmental Laws and shall regularly report
to Lender on such response.
     (c) Borrower and each Obligor shall give both oral and written notice to
Lender immediately upon its receipt of any notice of, or its otherwise obtaining
knowledge of, (i) the occurrence of any event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material or (ii) any
investigation, proceeding, complaint order, directive, claims, citation or
notice with respect to: (A) any non-compliance with or violation of any
Environmental Law by Borrower or any Obligor or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material or (C) the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials that does not comply with
Environmental Laws, or (D) the violation of any other environmental, health or
safety matter, which may have a Material Adverse Effect on Borrower or any
Obligor or their business, operations or assets or any properties at which
Borrower or any Obligor transported, stored or disposed of any Hazardous
Materials.
     (d) Without limiting the generality of the foregoing, whenever Lender
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower or any Obligor in order to avoid any material
non-compliance, with any Environmental Law, Borrower and each Obligor shall, at
Lender’s request and Borrower’s or each Obligor’s expense: (i) cause an
independent environmental engineer acceptable to Lender to conduct such tests of
the site where Borrower’s or such Obligor’s non-compliance or alleged
non-compliance with such Environmental Laws has occurred and prepare and deliver
to Lender a report as to such non-compliance setting forth the results of such
tests, a proposed plan for responding to any environmental problems described
therein, and an estimate of the costs thereof and (ii) provide to Lender a
supplemental report of such engineer whenever the scope of such non-compliance,
or Borrower’s or such Obligor’s response thereto or the estimated costs thereof,
shall change in any material respect.
     (e) Borrower and each Obligor shall indemnify and hold harmless Lender and
Agents and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns (collectively, “Indemnified Persons”),
from and against any and all losses, claims, damages, liabilities, costs, and
expenses (including legal fees and expenses) incurred by any Indemnified Person,
directly or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material, including the costs of
any required or necessary repair, cleanup or other remedial work with respect to
any property of Borrower or any Obligor and the preparation and implementation
of any closure, remedial or other required plans; provided that such indemnity
shall not apply to the extent that any such cost incurred by an Indemnified
Person arises from the willful misconduct or gross negligence of any Indemnified
Person.
     (f) All covenants and indemnifications in this Section 8.3 shall survive
the payment of the Obligations and the termination of this Agreement.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 46 -

8.4 Payment of Taxes and Claims
          Borrower and each Obligor shall duly pay and discharge all taxes,
assessments, contributions and governmental charges upon or against it or its
assets or properties, except for taxes, assessments, contributions or
governmental charges the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower or such
Obligor and with respect to which adequate reserves have been set aside on its
books. Borrower shall be liable for any tax or penalties imposed on Lender as a
result of the financing arrangements provided for herein and Borrower agrees to
indemnify and hold Lender harmless with respect to the foregoing, and to repay
to Lender on demand the amount thereof, and until paid by Borrower such amount
shall be added and deemed part of the Revolving Loans; provided, that, nothing
contained herein shall be construed to require Borrower to pay any income or
franchise taxes attributable to the income of Lender from any amounts charged or
paid hereunder to Lender. The foregoing indemnity shall survive the payment of
the Obligations and the termination of this Agreement.
8.5 Insurance
          Borrower and each Obligor shall, at all times, maintain with
financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be satisfactory to Lender as to form,
amount and insurer. Borrower and each Obligor shall furnish certificates,
policies or endorsements to Lender as Lender shall require as proof of such
insurance, and, if Borrower or an Obligor fails to do so, Lender is authorized,
but not required, to obtain such insurance at the expense of Borrower and such
Obligor. All policies shall provide for at least thirty (30) days prior written
notice to Lender of any cancellation or reduction of coverage and that Lender
may act as attorney for Borrower and each Obligor in obtaining, and at any time
an Event of Default exists or has occurred and is continuing, adjusting,
settling, amending and canceling such insurance. Borrower and each Obligor shall
cause Lender to be named as a loss payee and an additional insured (but without
any liability for any premiums) under such insurance policies and Borrower and
each Obligor shall obtain non-contributory lender’s loss payable endorsements to
all insurance policies in form and substance satisfactory to Lender. Such
lender’s loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to Lender as its interests may appear and further
specify that Lender shall be paid regardless of any act or omission by Borrower,
any Obligor or any of their respective affiliates. At its option, Lender may
apply any insurance proceeds received by Lender at any time to the cost of
repairs or replacement of Collateral and/or to payment of the Obligations,
whether or not then due, in any order and in such manner as Lender may determine
or hold such proceeds as cash collateral for the Obligations.
8.6 Financial Statements and Other Information
     (a) Borrower and each Obligor shall keep proper books and records in which
true and complete entries shall be made of all dealings or transactions of or in
relation to the Collateral and the business of Borrower, each Obligor and their
respective subsidiaries (if any) in accordance with GAAP and Borrower shall
furnish or cause to be furnished to Lender:
THIRD AMENDED AND RESTATED LOAN AGREEMENT





--------------------------------------------------------------------------------



 



 - 47 - 

  (i)   within forty-five (45) days after the end of each fiscal month:

  (A)   monthly unaudited financial statements of each of Borrower, MCE and MCC;
    (B)   monthly unaudited consolidated financial statements of MCII (which
shall include Borrower, Obligors and their respective subsidiaries),

      (including in each case balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of MCII, Borrower, MCE, MCC, Obligors
and their respective subsidiaries, if any, as of the end of and through such
fiscal month;     (ii)   within one hundred and twenty (120) days after the end
of each fiscal year of MCII, audited consolidated financial statements of MCII
(which shall include Borrower, Obligors and their respective subsidiaries)
(including in each case balance sheets, statements of income and loss,
statements of changes in financial position and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting in all material respects the financial position and the results of
the operations of the applicable Person and its subsidiaries as of the end of
and for such fiscal year, together with the unqualified opinion of independent
chartered accountants, which accountants shall be an independent accounting firm
selected by MCII and reasonably acceptable to Lender, that such financial
statements have been prepared in accordance with GAAP, and present fairly in all
material respects the results of operations and financial condition of the
applicable Person and its subsidiaries as of the end of and for the fiscal year
of MCII then ended; and     (iii)   no later than thirty (30) days after the end
of each fiscal year of Borrower, annual financial projections for the next
fiscal year of Borrower, which shall be approved by Lender (which approval shall
not be unreasonably withheld or delayed) and shall include a projected balance
sheet, income statement and statement of cash flow, prepared on a monthly basis
for such fiscal year, proposed budgets for operating and capital expenditures,
acquisitions and related financing costs for Borrower, details of all management
salaries and bonuses, projections with respect to projected total consolidated
EBITDA of MCII for such fiscal year and such other information as may be
requested by Lender.

     (b) Borrower shall promptly notify Lender in writing of the details of
(i) any material loss, damage, investigation, action, suit, proceeding or claim
relating to the Collateral or any other assets or property which is security for
the Obligations or any loss, damage, investigation,
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 48 -

action, suit, proceeding or claim which would result in any Material Adverse
Change in Borrower or any Obligor and (ii) the occurrence of any Default or
Event of Default.
     (c) Borrower shall promptly after the sending or filing thereof furnish or
cause to be furnished to Lender copies of all reports which Borrower or any
Obligor sends to its shareholders generally and copies of all reports and
registration statements which Borrower or any Obligor files with any securities
commission or securities exchange.
     (d) Borrower shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower or any Obligor, as Lender may, from time to time,
reasonably request and Lender is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrower or any Obligor to any court or other Governmental Authority as required
by law or to any participant or assignee or prospective participant or assignee,
provided that each such participant or assignee executes a confidentiality
agreement acceptable to Lender which confidentiality agreement shall in any
event provide that such participant or assignee shall maintain the confidential
nature of such information in the same manner as such information is required to
be maintained by Lender. Borrower and each Obligor hereby irrevocably authorizes
and directs all accountants or auditors to deliver to Lender, at Borrower’s or
such Obligor’s expense, copies of the financial statements of Borrower or such
Obligor and any reports or management letters prepared by such accountants or
auditors on behalf of Borrower or such Obligor and to disclose to Lender such
information as they may have regarding the business of Borrower or such Obligor,
subject to any applicable confidentiality restrictions in favor of third parties
or any legal privileges that have not been waived and which are not within the
control of Borrower or such Obligor to waive. Any documents, schedules, invoices
or other papers delivered to Lender may be destroyed or otherwise disposed of by
Lender one (1) year after the same are delivered to Lender, except as otherwise
designated by Borrower or any Obligor to Lender in writing.
     (e) Borrower shall within five (5) days after the end of each month provide
a certificate of the chief financial officer of Borrower, in form and content
satisfactory to Lender, certifying that Borrower has paid in full (i) all rent
and other amounts due and payable with respect to any premises leased or
occupied by Borrower or any Obligor during such month; and (ii) all payments and
other amounts due and payable with respect to any employee benefit plan or
pursuant to any material contract during such month.
     (f) Notwithstanding the foregoing, or any other provision in any Financing
Agreement, Borrower and Obligors shall not be required to disclose any
information reports or other documents or material to the extent that such
disclosure would breach any applicable laws and the ability to avoid such breach
is not within the control of Borrower or any Obligor.
     (g) Borrower shall, within thirty (30) days after the end of each month,
provide a compliance certificate, in substantially the form attached hereto as
Schedule 8.6(g), to Lender with respect to compliance by Borrower with the
financial covenants set forth in Sections 8.13 and 8.20 and such other matters
relating to Borrower and Obligors as Lender may from time to time request.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 49 -

8.7 Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution, Etc.
          Borrower and each Obligor shall not, directly or indirectly, without
the prior written consent of Lender:
     (a) merge or amalgamate with any other Person or permit any other Person to
merge or amalgamate with it;
     (b) sell, assign, lease, transfer, abandon or otherwise dispose of any
shares or indebtedness to any other Person or any of its assets to any other
Person except for:

  (i)   sales of Inventory in the ordinary course of business; and     (ii)  
the disposition of worn-out or obsolete Equipment or Equipment no longer used in
its business so long as (A) if an Event of Default exists, any proceeds are paid
to Lender and (B) such sales do not involve Equipment having an aggregate fair
market value in excess of $250,000 for all such Equipment disposed of in any
fiscal year);

     (c) form or acquire any subsidiaries;
     (d) wind up, liquidate or dissolve; or
     (e) agree to do any of the foregoing.
     Notwithstanding the foregoing, nothing in this Agreement or in any of the
Financing Agreements shall prohibit MCII from selling or issuing its securities,
and unless an Event of Default has occurred and is continuing, none of the
proceeds resulting from any such sale or issuance of securities, whether in the
form of cash or otherwise, shall constitute security for any of the Obligations
or any obligation of any Obligor under any Financing Agreement.
8.8 Encumbrances
          Borrower and each Obligor shall not create, incur, assume or suffer to
exist any Lien of any nature whatsoever on any of its assets or properties,
including the Collateral, except:
     (a) Liens of Agents and Lender;
     (b) Liens securing the payment of taxes, either not yet overdue or the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrower or any Obligor, as applicable, and
with respect to which adequate reserves have been set aside on its books;
     (c) non-consensual statutory Liens (other than Liens securing the payment
of taxes) arising in the ordinary course of Borrower’s or any Obligor’s
business, as applicable, to the extent: (i) such Liens secure indebtedness which
is not overdue or (ii) such Liens secure indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 50 -

appropriate proceedings diligently pursued and available to Borrower or such
Obligor, as applicable, in each case prior to the commencement of foreclosure or
other similar proceedings and with respect to which adequate reserves have been
set aside on its books;
     (d) zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of real property which do not interfere in any
material respect with the use of such real property or ordinary conduct of the
business of Borrower or such Obligor, as applicable, as presently conducted
thereon or materially impair the value of the real property which may be subject
thereto;
     (e) purchase money security interests in Equipment (including capital
leases) and purchase money mortgages on real estate not to exceed, individually,
$250,000 and, in the aggregate, $1,000,000 at anytime outstanding for Borrower
and Obligors so long as such security interests and mortgages do not apply to
any assets or property of Borrower or any Obligor other than the Equipment or
real estate so acquired, and the indebtedness secured thereby does not exceed
the cost of the Equipment or real estate so acquired, as the case may be;
     (f) the Liens set forth on Schedule 7.4 hereto (except to the extent that
Lender requires the discharge thereof prior to the advance of the initial
Revolving Loans pursuant to this Agreement); and
     (g) Liens to secure Permitted Inter-Company Debt.
8.9 Indebtedness
          Borrower and each Obligor shall not incur, create, assume, become or
be liable in any manner with respect to, or permit to exist, any obligations or
indebtedness except:
     (a) the Obligations;
     (b) trade obligations and normal accruals in the ordinary course of
business not past due more than sixty (60) days, or with respect to which
Borrower or such Obligor, as applicable, is contesting in good faith the amount
or validity thereof by appropriate proceedings diligently pursued and available
to Borrower or such Obligor, as applicable, and with respect to which adequate
reserves have been set aside on its books;
     (c) purchase money indebtedness (including capital leases) to the extent
not incurred or secured by Liens (including capital leases) in violation of any
other provision of this Agreement;
     (d) the indebtedness set forth on Schedule 8.9 hereto;
     (e) Permitted Inter-Company Debt;
     (f) the indebtedness pursuant to the Consideration Loan Note Instrument;
     (g) the indebtedness pursuant to the Completion Note; and
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 51 -

     (h) the indebtedness under or in connection with any Swap Agreement
consented to in writing by Lender pursuant to Section 8.23;
provided that:
     (i) with respect to such indebtedness in Sections 8.9(d) and (e), Borrower
or Obligors, as applicable, may only make regularly scheduled payments of
principal and interest in respect of such indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
indebtedness as in effect on the date of this Agreement, subject to any
subordination agreement among Lender, Borrower, Obligors and the holder of any
such indebtedness, as applicable;
     (j) with respect to the indebtedness pursuant to the Consideration Loan
Note Instrument and the Completion Note, Borrower or Obligors, as applicable,
may only make payments of principal and interest in respect of such indebtedness
in accordance with the terms of the Intercreditor Agreement; provided that
Lender consents to Borrower or Obligors, as applicable, making up to $50,000
(not $44,880.71 as set out in the Intercreditor Agreement) under Section 1(b) of
the Intercreditor Agreement subject to all the other terms of such section and
the Intercreditor Agreement;
     (k) other than with respect to Swap Agreements, Borrower or Obligors, as
applicable, shall not directly or indirectly, (A) amend, modify, alter or change
the terms of such indebtedness or any agreement, document or instrument related
thereto as in effect on the date hereof, or (B) redeem, retire, defease,
purchase or otherwise acquire such indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose; and
     (l) Borrower shall furnish to Lender all notices or demands in connection
with such indebtedness received by or on behalf of Borrower or any Obligor, as
applicable, promptly after the receipt thereof, or sent by or on behalf of
Borrower or any Obligor, as applicable, concurrently with the sending thereof,
as the case may be.
8.10 Loans, Investments, Guarantees, Etc.
          Borrower and each Obligor shall not, directly or indirectly, make any
loans or advance money or property to any person, or invest in (by capital
contribution, dividend or otherwise) or purchase or repurchase the shares or
indebtedness or all or a substantial part of the assets or property of any
person, or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly) the indebtedness, performance, obligations or dividends
of any Person or agree to do any of the foregoing, except:
     (a) endorsement of instruments for collection or deposit in the ordinary
course of business;
     (b) investments in: (i) short-term direct obligations of the Canadian
Government or the United States Government, (ii) negotiable certificates of
deposit issued by any bank satisfactory to Lender, payable to the order of
Borrower or such Obligor or to bearer and delivered to Lender, and
(iii) commercial paper rated Al or P1; provided, that, as to any of the
foregoing, unless waived in writing by Lender, Borrower and each Obligor shall
take such
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 52 -

actions as are deemed necessary by Lender and Agents to perfect the Lien of
Agents and/or Lender in such investments;
     (c) Acquisitions;
     (d) travel advances, employee relocation loans and other employee loans and
advances in the ordinary course of business of Borrower;
     (e) the loans, advances and other guarantees set forth on Schedule 8.10
hereto;
     (f) any unsecured guarantees issued in the ordinary course of business by
Borrower or Obligors to their suppliers, vendors and lessors with respect to the
obligations of Borrower or Obligors, as the case may be, to such suppliers,
vendors and lessors; and
     (g) loans that constitute Permitted Inter-Company Debt;
provided, that, as to such loans, advances and guarantees, (i) Borrower and each
Obligor shall not, directly or indirectly, (A) amend, modify, alter or change
the terms of such loans, advances or guarantees or any agreement, document or
instrument related thereto, or (B) as to such guarantees, redeem, retire,
defease, purchase or otherwise acquire the obligations arising pursuant to such
guarantees, or set aside or otherwise deposit or invest any sums for such
purpose, and (ii) Borrower and each Obligor shall furnish to Lender all notices
or demands in connection with such loans, advances or guarantees or other
indebtedness subject to such guarantees either received by Borrower, each
Obligor or on its behalf, promptly after the receipt thereof, or sent by
Borrower, each Obligor or on its behalf, concurrently with the sending thereof,
as the case may be.
8.11 Dividends and Redemptions
          Borrower shall be entitled from time to time to pay such dividends or
redeem or repurchase shares if Borrower has Excess Availability of not less than
$500,000 after giving effect to each such payment of dividends, redemption
amount or repurchase amount and if no Event of Default exists at the time of, or
will occur as a result of, any such payment of dividends, redemption amount or
repurchase amount. Except as expressly permitted pursuant to the preceding
sentence, Borrower and each Obligor shall not, directly or indirectly, declare
or pay any dividends on account of any of its shares now or hereafter
outstanding, or set aside or otherwise deposit or invest any sums for such
purpose, or redeem, retire, defease, purchase or otherwise acquire any shares of
any class (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than common shares or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares or agree to do any of the foregoing.
8.12 Transactions with Affiliates
          Borrower and each Obligor shall not, directly or indirectly,
(a) purchase, acquire or lease any asset or property from, or sell, transfer or
lease any asset or property to, any officer, director, agent or other person
affiliated with Borrower or such Obligor, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s or such Obligor’s business
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 53 -

and upon fair and reasonable terms no less favorable to Borrower or such Obligor
than Borrower or such Obligor would obtain in a comparable arm’s length
transaction with an unaffiliated person or (b) make any payments of management,
consulting or other fees for management or similar services, or of any
indebtedness owing to any officer, employee, shareholder, director or other
person affiliated with Borrower or such Obligor except (i) payments in respect
of Permitted Inter-Company Debt provided that such payments are permitted
pursuant to, and made in accordance with, the terms of the applicable
subordination agreement executed by Borrower and/or such Obligor, as applicable,
in favor of Lender in respect thereof and (ii) reasonable compensation to
officers, employees and directors for services rendered to Borrower or such
Obligor in the ordinary course of business.
8.13 Fixed Charge Coverage Ratio
          MCII shall maintain a Fixed Charge Coverage Ratio of not less than
1.5:1.0 for each Testing Period calculated at the end of each Fiscal Quarter;
provided that, for the Fiscal Quarters ending June 30, 2009 and September 30,
2009 only, the amount of $676,000, being the aggregate amounts related to the
Walmart pricing adjustment issue ($376,000) and the Immersion royalty settlement
($300,000), will be included in the EBITDA calculation when determining
compliance with this Section 8.13.
8.14 Intellectual Property
          In the event Borrower or any Obligor obtains or applies for any
material Intellectual Property rights or obtains any material licenses with
respect thereto, Borrower and such Obligor shall immediately notify Lender
thereof and shall provide to Lender copies of all written materials including
applications and licenses with respect to such Intellectual Property rights. At
Lender’s request, Borrower and such Obligor shall promptly execute and deliver
to Lender and Agents an intellectual property security agreement granting to
Agents a perfected Lien in such intellectual property rights in form and
substance satisfactory to Lender.
8.15 Additional Bank Accounts
          Borrower and each Obligor shall not, directly or indirectly, open,
establish or maintain any deposit account, investment account or any other
account with any bank or other financial institution, other than the Blocked
Accounts and the accounts set forth in Schedule 7.8 hereto, except: (a) as to
any new or additional Blocked Accounts and other such new or additional accounts
which contain any Collateral or proceeds thereof, with the prior written consent
of Lender and subject to such conditions thereto as Lender may establish, and
(b) as to any accounts used by Borrower or any Obligor to make payments of
payroll, taxes or other obligations to third parties, after prior written notice
to Lender.
8.16 Compliance with ERISA
          (a) Borrower shall not with respect to any “employee benefit plans”
maintained by Borrower or any of its ERISA Affiliates: (i) terminate any of such
employee benefit plans so as to incur any liability to the Pension Benefit
Guaranty Corporation established pursuant to ERISA, (ii) allow or suffer to
exist any prohibited transaction involving any of such employee benefit plans or
any trust created thereunder which would subject Borrower or such ERISA
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 54 -

Affiliate to a tax or penalty or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA, (iii) fail to pay to any such
employee benefit plan any contribution which it is obligated to pay under
Section 302 of ERISA, Section 412 of the Code or the terms of such plan,
(iv) allow or suffer to exist any accumulated funding deficiency, whether or not
waived, with respect to any such employee benefit plan, (v) allow or suffer to
exist any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any such employee benefit plan that is a single employer plan,
which termination could result in any liability to the Pension Benefit Guaranty
Corporation or (vi) incur any withdrawal liability with respect to any
multiemployer pension plan.
     (b) As used in this Section 8.16, the terms “employee benefit plans”,
“accumulated funding deficiency” and “reportable event” shall have the
respective meanings assigned to them in ERISA, and the term “prohibited
transaction” shall have the meaning assigned to it in Section 4975 of the Code
and ERISA.
8.17 Costs and Expenses
          Borrower shall pay to Lender on demand all costs, expenses, filing
fees and taxes paid or payable in connection with the preparation, negotiation,
execution, delivery, recording, administration, collection, liquidation,
enforcement and defense of the Obligations, Lender’s and Agents’ rights in the
Collateral, this Agreement, the other Financing Agreements and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including UCC and PPSA financing statement and
other similar filing and recording fees and taxes, documentary taxes,
intangibles taxes and mortgage recording taxes and fees, if applicable); (b) all
insurance premiums, appraisal fees and search fees; (c) costs and expenses of
remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the Blocked Accounts and Payment Accounts, together
with Lender’s customary charges and fees with respect thereto; (d) charges, fees
or expenses charged by any bank or issuer in connection with the Letter of
Credit Accommodations; (e) costs and expenses of preserving and protecting the
Collateral; (f) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the Liens of Agents and/or Lender, selling
or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agents and/or Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (g) all out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Lender during the
course of periodic field examinations of the Collateral and Borrower’s
operations, plus a per diem charge at the rate of $1,200 per person per day for
Lender’s examiners in the field and office; provided that such field
examinations shall be limited to no more than once in any four (4) month period
if an Event of Default does not exist with no such restriction if an Event of
Default exists; and (h) the fees and disbursements of counsel (including legal
assistants) to Lender and Agents in connection with any of the foregoing.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 55 -

8.18 Further Assurances
          At the request of Lender at any time and from time to time, Borrower
and each Obligor shall, at its expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the Liens of Agents and Lender and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Financing Agreements. Lender may
at any time and from time to time request a certificate from an officer of
Borrower representing that all conditions precedent to the making of Revolving
Loans and providing Letter of Credit Accommodations contained herein are
satisfied. In the event of such request by Lender, Lender may, at its option,
cease to make any further Revolving Loans or provide any further Letter of
Credit Accommodations until Lender has received such certificate and, in
addition, Lender has determined that such conditions are satisfied. Where
permitted by law, Borrower and each Obligor hereby authorizes Lender to execute
and file one or more UCC, PPSA or other financing statements or notices signed
only by Lender or Agents’ representative.
8.19 Change of Control
          Borrower shall promptly provide Lender with written notice if, at any
time, any person shall own more than twenty percent (20%) of the outstanding
voting securities of MCII.
8.20 Software Expenditures
          Borrower and each Obligor shall not make or incur any expenditures
with respect to the development of Software during any fiscal year of Borrower
in the aggregate in respect of Borrower and each Obligor in excess of $1,000,000
without the prior written consent of Lender.
8.21 Inactive Subsidiaries
          (a) Borrower and each Obligor shall not allow or permit any Inactive
Subsidiary to, and shall ensure that each Inactive Subsidiary does not
(a) acquire any assets or properties, (b) incur any liabilities or (c) engage in
any material business activities.
          (b) Borrower and each Obligor shall diligently cause Saitek PLC,
Saitek HK and Mad Catz Limited to wind-up and dissolve and Borrower shall
provide evidence of same to Lender promptly upon each such wind-up and
dissolution.
8.22 Corporate Structure Chart
          Borrower and each Obligor shall not allow or permit any change to the
ownership structure of Borrower and its affiliates from that set out in the
corporate structure chart attached hereto as Exhibit D other than the
dissolution and winding-up of Saitek PLC, Saitek HK and Mad Catz Limited in
accordance with Section 8.21(b).
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 56 -

8.23 Swap Agreements
          Borrower and each Obligor shall not enter into any Swap Agreement
without the prior written consent of Lender (such consent to be provided in
Lender’s sole discretion).
SECTION 9 EVENTS OF DEFAULTS AND REMEDIES
9.1 Events of Default
          The occurrence or existence of any one or more of the following events
are referred to herein individually as an “Event of Default”, and collectively
as “Events of Default”:
     (a) (i) Borrower fails to pay when due any of the Obligations or the
Borrower or any Obligor fails to pay when due any amount owing under any
Financing Agreement, or (ii) Borrower or any Obligor fails to perform any of the
material terms, covenants, conditions or provisions contained in this Agreement
or any of the other Financing Agreements (other than as described in Section
9.1(a)(i)), or (iii) Borrower or any Obligor fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any other
Financing Agreement (other than as described in Section 9.1(a)(i) or
Section 9.1(a)(ii)) and such failure continues for more than ten (10) days after
the Borrower receives written notice thereof from Lender;
     (b) any representation, warranty or statement of fact made by Borrower or
any Obligor to Lender or Agents in this Agreement, the other Financing
Agreements or any other agreement, schedule, confirmatory assignment or
otherwise shall when made or deemed made be false or misleading in any material
respect;
     (c) any Obligor (i) revokes, terminates or fails to perform any of the
material terms, covenants, conditions or provisions of any guarantee,
endorsement or other agreement of such party in favor of Lender or Agents; or
(ii) revokes, terminates or fails to perform any of the terms, covenants,
conditions or provisions of any guarantee, endorsement or other agreement of
such party in favor of Lender or Agents (other than as described in
Section 9.1(c)(i)) and such default continues for more than ten (10) days after
Borrower receives written notice thereof from Lender;
     (d) any judgment for the payment of money is rendered against Borrower or
any Obligor in excess of $2,000,000 in the aggregate and shall remain
undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against Borrower or any Obligor or any of their assets or
properties;
     (e) any Obligor (being a natural person or a general partner of an Obligor
which is a partnership) dies or Borrower or any Obligor, which is a partnership,
limited liability company, limited partnership, limited liability partnership or
a corporation, dissolves or suspends or discontinues doing business;
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 57 -

     (f) Borrower or any Obligor becomes insolvent, makes an assignment for the
benefit of creditors proposes to make, makes or sends notice of a bulk sale (as
defined by applicable laws of the United States of America or Canada) or calls a
meeting of its creditors or principal creditors;
     (g) a petition, case or proceeding under the bankruptcy laws of the United
States, Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed or commenced against Borrower or any Obligor or all or any part of its
assets or properties and such petition or application is not dismissed within
sixty (60) days after the date of its filing or Borrower or any Obligor shall
file any answer admitting or not contesting such petition or application or
indicates its consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;
     (h) a petition, case or proceeding under the bankruptcy laws of the United
States, Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed or commenced by Borrower or any Obligor for all or any part of its assets
or properties including if Borrower or any Obligor shall:

  (i)   apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its assets or properties; or
    (ii)   be unable, or admit in writing its inability, to pay its debts as
they mature, or commit any other act of bankruptcy; or     (iii)   make a
general assignment for the benefit of creditors; or     (iv)   file a voluntary
petition or assignment in bankruptcy or a proposal seeking a reorganization,
compromise, moratorium or arrangement with its creditors; or     (v)   take
advantage of any insolvency or other similar law pertaining to arrangements,
moratoriums, compromises or reorganizations, or admit the material allegations
of a petition or application filed in respect of it in any bankruptcy,
reorganization or insolvency proceeding; or     (vi)   take any corporate action
for the purpose of effecting any of the foregoing;

     (i) any default by Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Lender or under the Consideration Loan Note Instrument or the
Completion Note, or any capitalized lease obligations, contingent indebtedness
in connection with any guarantee, letter of credit, indemnity or similar type of
instrument in favor of any person other than Lender, in any case in an amount in
excess of $1,000,000, which is not remedied within ten (10) days after Borrower
receives written notice thereof from Lender;
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 58 -

     (j) any material default by Borrower or any Obligor under any material
contract, lease, license or other obligation to any person other than Lender,
any other default by Borrower or any Obligor under any material contract, lease,
license or other obligation to any person other than Lender if such default
continues for more than ten (10) days after Borrower receives written notice
thereof from Lender, or any termination of, or failure to renew or extend, any
material lease for real property occupied by Borrower or any Obligor;
     (k) any change in the ownership of Borrower or any Obligor (other than
MCII) unless previously approved in writing by Lender;
     (l) the charging of Borrower or any Obligor under any criminal statute, or
commencement or threatened commencement of criminal or civil proceedings against
Borrower or any Obligor, pursuant to which statute or proceedings the penalties
or remedies sought or available include forfeiture of any of the assets or
properties of Borrower or such Obligor;
     (m) a Material Adverse Change in Borrower or any Obligor after the date
hereof;
     (n) an event of default under any of the other Financing Agreements;
     (o) a breach of, or failure to comply with, any material term of any
intercreditor agreement or subordination agreement (including the Intercreditor
Agreement) with respect to Borrower or any Obligor by any party thereto other
than Lender, or any breach of, or failure to comply with, any other term of any
intercreditor agreement or subordination agreement (including the Intercreditor
Agreement) with respect to Borrower or any Obligor by any party thereto other
than Lender if such default continues for more than ten (10) days after Borrower
receives notice thereof from Lender;
     (p) a Serious Event (as defined in the Consideration Loan Note Instrument)
occurs under the Consideration Loan Note Instrument or any default under the
Completion Note; provided that there shall be no Event of Default under this
subparagraph (p) if the Serious Event (as defined in the Consideration Loan Note
Instrument) arises under Condition 5.1.1 of the Consideration Loan Note
Instrument; or
     (q) there shall be a default under any Swap Agreement.
9.2 Remedies
     (a) At any time while an Event of Default exists Lender and Agents shall
have all rights and remedies provided in this Agreement, the other Financing
Agreements, the UCC, PPSA and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by Borrower or any
Obligor, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to Lender
and Agents hereunder, under any of the other Financing Agreements, the UCC, PPSA
or other applicable law, are cumulative, not exclusive and enforceable, in
Lender’s and Agents’ discretion, alternatively, successively, or concurrently on
any one or more occasion, and shall include the right to apply to a court of
equity for an injunction to restrain a breach or threatened by Borrower or any
Obligor of this Agreement or any of the other Financing Agreements. Lender
and/or Agents may, at any time or times, proceed directly against Borrower or
any Obligor to collect the
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 59 -

Obligations (except under or in connection with any Swap Agreement) without
prior recourse to the Collateral.
     (b) Without limiting the foregoing, at any time an Event of Default exists,
Lender and Agents may, in their discretion and without limitation, (i) Lender
may accelerate the payment of all Obligations (except under or in connection
with any Swap Agreement) and demand immediate payment thereof to Lender
(provided, that, upon the occurrence of any Event of Default described in
Sections 9.1(g) and 9.1(h), all Obligations (except under or in connection with
any Swap Agreement) shall automatically become immediately due and payable),
(ii) with or without judicial process or the aid or assistance of others, enter
upon any premises on or in which any of the Collateral may be located and take
possession of the Collateral or complete processing, manufacturing and repair of
all or any portion of the Collateral and carry on the business of Borrower and
each Obligor, (iii) require Borrower and each Obligor, at its expense, to
assemble and make available to Lender and Agents any part or all of the
Collateral at any place and time designated by Lender and Agents, (iv) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Collateral,
(v) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (vi) sell, lease, transfer,
assign, deliver or otherwise dispose of any and all Collateral (including
entering into contracts with respect thereto, public or private sales at any
exchange, broker’s board, at any office of Lender, Agents or elsewhere) at such
prices or terms as Lender and Agents may deem reasonable, for cash, upon credit
or for future delivery, with Lender and Agents having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrower or any
Obligor, which right or equity of redemption is hereby expressly waived and
released by Borrower and each Obligor, (vii) borrow money and use the Collateral
directly or indirectly in carrying on Borrower’s or each Obligor’s business or
as security for loans or advances for any such purposes, (viii) grant extensions
of time and other indulgences, take and give up security, accept compositions,
grant releases and discharges, and otherwise deal with Borrower and Obligors,
debtors of Borrower and Obligors, sureties and others as Lender and Agents may
see fit without prejudice to the liability of Borrower or Obligors or Lender’s
or Agents’ right to hold and realize the Lien created under any Financing
Agreement, and/or (ix) terminate this Agreement. If any of the Collateral is
sold or leased by Lender or Agents upon credit terms or for future delivery, the
Obligations shall not be reduced as a result thereof until payment therefor is
finally collected by Lender or Agents. If notice of disposition of Collateral is
required by law, five (5) days prior notice by Lender or Agents to Borrower and
Obligors designating the time and place of any public sale or the time after
which any private sale or other intended disposition of Collateral is to be
made, shall be deemed to be reasonable notice thereof and Borrower and each
Obligor waives any other notice. In the event Lender or Agents institute an
action to recover any Collateral or seek recovery of any Collateral by way of
pre-judgment remedy, Borrower and each Obligor waives the posting of any bond
which might otherwise be required.
     (c) Lender may apply the cash proceeds of Collateral actually received by
Lender or Agents from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in such order
as Lender may elect, whether or not then due. Borrower and each Obligor shall
remain liable to Lender for the payment of any deficiency with
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 60 -

interest at the highest rate provided for herein and all costs and expenses of
collection or enforcement, including legal costs and expenses.
     (d) Without limiting the foregoing, upon the occurrence of a Default or an
Event of Default, and while such Default or Event of Default or event is
continuing, Lender may, at its option, without notice, (i) cease making
Revolving Loans or arranging Letter of Credit Accommodations or reduce the
lending formulas or amounts of Revolving Loans and Letter of Credit
Accommodations available to Borrower and/or (ii) terminate any provision of this
Agreement providing for any future Revolving Loans or Letter of Credit
Accommodations to be made by Lender to Borrower.
     (e) Borrower shall pay all costs, charges and expenses incurred by Lender,
Agents or any nominee or agent of Lender or Agents, whether directly or for
services rendered (including reasonable auditor’s costs and legal expenses) in
enforcing this Agreement or any other Financing Agreement and in enforcing or
collecting Obligations and all such expenses together with any money owing as a
result of any borrowing permitted hereby shall be a charge on the proceeds of
realization and shall be secured hereby.
SECTION 10 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
     (a) The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of Illinois (without giving
effect to principles of conflicts of law) except to the extent that the law of
another jurisdiction is specified in a Financing Agreement to be the governing
law for that Financing Agreement.
     (b) Borrower, Obligors, Lender and US Collateral Agent irrevocably consent
and submit to the non-exclusive jurisdiction of the courts of Illinois and waive
any objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Lender and/or Agents shall
have the right to bring any action or proceeding against Borrower, Obligors or
their property in the courts of any other jurisdiction which Lender and/or
Agents deems necessary or appropriate in order to realize on the Collateral or
to otherwise enforce their rights against Borrower, Obligors or their property).
     (c) To the extent permitted by law, Borrower and each Obligor hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified mail (return receipt requested)
directed to its address set forth on the signature pages hereof and service so
made shall be deemed to be completed five (5) days after
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 61 -

the same shall have been so deposited in the US mails, or, at Lender’s or
Agents’ option, by service upon Borrower or any Obligor in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service, Borrower and applicable Obligor shall appear in answer to such process,
failing which Borrower and such Obligor shall be deemed in default and judgment
may be entered by Lender or Agents against Borrower or such Obligor for the
amount of the claim and other relief requested.
     (d) BORROWER, OBLIGORS, LENDER AND US COLLATERAL AGENT EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWER, OBLIGORS, LENDER AND US COLLATERAL AGENT EACH HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER, OBLIGORS, LENDER AND/OR
US COLLATERAL AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     (e) Neither Lender nor Agents shall have any liability to Borrower or any
Obligor (whether in tort, contract, equity or otherwise) for losses suffered by
Borrower or any Obligor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement or
any other Financing Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender and Agents, that the losses were the
result of acts or omissions constituting gross negligence or willful misconduct.
In any such litigation, each of Lender and Agents shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement or any other Financing Agreement.
     (f) Borrower and each Obligor hereby expressly waives all rights and notice
and hearing of any kind prior to the exercise of rights by Lender or Agents
while an Event of Default exists, to repossess the Collateral with judicial
process or to replevy, attach or levy upon the Collateral or other security for
the Obligations. Borrower and each Obligor waives the posting of any bond
otherwise required of Lender or Agents in connection with any judicial process
or proceeding to obtain possession of, replevy, attach or levy upon the
Collateral or other security for the Obligations, to enforce any judgment or
other court order entered in favor of Lender or Agents, or to enforce by
specific performance, temporary restraining order, preliminary or permanent
injunction, this Agreement or any other Financing Agreement.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 62 -

10.2 Waiver of Notices
          Borrower and each Obligor hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Borrower or any Obligor which Lender or Agents may elect to give
shall entitle Borrower or any Obligor to any other or further notice or demand
in the same, similar or other circumstances.
10.3 Amendments and Waivers
          Neither this Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct, but only by a
written agreement signed by an authorized officer of Lender and US Collateral
Agent, and as to amendments, as also signed by an authorized officer of Borrower
and each Obligor. Neither Lender nor Agents shall, by any act, delay, omission
or otherwise be deemed to have expressly or impliedly waived any of their
rights, powers and/or remedies unless such waiver shall be in writing and signed
by an authorized officer of Lender or an Agent, as applicable. Any such waiver
shall be enforceable only to the extent specifically set forth therein. A waiver
by Lender or an Agent of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power and/or
remedy which Lender or an Agent would otherwise have on any future occasion,
whether similar in kind or otherwise.
10.4 Waiver of Counterclaims
          Borrower and each Obligor waives all rights to interpose any claims,
deductions, setoffs or counterclaims of any nature (other than compulsory
counterclaims) in any action or proceeding with respect to this Agreement, the
Obligations, the Collateral or any matter arising therefrom or relating hereto
or thereto.
10.5 Indemnification
          Borrower and each Obligor shall indemnify and hold Lender, Agents and
their respective directors, agents, employees and counsel, harmless from and
against any and all losses, claims, damages, liabilities, costs or expenses
imposed on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to the negotiation, preparation, execution, delivery, enforcement, performance
or administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section may be unenforceable because it violates any law or
public policy, Borrower and each Obligor shall pay the maximum portion which it
is permitted to pay under applicable law to Lender and Agents in satisfaction of
indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 63 -

termination of this Agreement. To the extent that any person that is entitled to
the benefit of the indemnity set forth in this Section is not a party hereto,
Lender shall hold the benefit to which such person is entitled hereunder in
trust for and on behalf of such person. Notwithstanding the foregoing, Borrower
and each Obligor shall have no obligation hereunder to the extent of any
liability resulting from the negligence or willful misconduct of Lender or other
Person referred to herein or with respect to Hazardous Materials deposited on
any property after it is no longer owned, possessed or controlled by Borrower or
any Obligor.
SECTION 11 TERM OF AGREEMENT; MISCELLANEOUS
11.1 Term
     (a) This Agreement and the other Financing Agreements are effective as of
the respective dates thereof set forth on the respective first pages thereof and
shall continue in full force and effect for a term ending on October 31, 2012
(the “Termination Date”), unless sooner terminated pursuant to the terms hereof.
Lender or Borrower may terminate this Agreement and the other Financing
Agreements effective on the Termination Date by giving to the other party prior
written notice; provided, that, this Agreement and all other Financing
Agreements must be terminated simultaneously. Upon the effective date of
termination of the Financing Agreements, Borrower shall pay to Lender, in full,
all outstanding and unpaid Obligations (except under or in connection with any
Swap Agreement) and shall furnish cash collateral to Lender in such amounts as
Lender determines are necessary to secure Lender from loss, cost, damage or
expense, including legal fees and expenses, in connection with any contingent
Obligations, including issued and outstanding Letter of Credit Accommodations,
outstanding Swap Agreements and checks or other payments provisionally credited
to the Obligations and/or as to which Lender has not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in US Dollars to such bank account
of Lender, as Lender may, in its discretion, designate in writing to Borrower
for such purpose. Interest shall be due until and including the next Business
Day, if the amounts so paid by Borrower to the bank account designated by Lender
are received in such bank account later than 12:00 noon, Chicago time.
     (b) No termination of this Agreement or the other Financing Agreements
shall relieve or discharge Borrower and each Obligor of its respective duties,
obligations and covenants under this Agreement, the other Financing Agreements
and outstanding Swap Agreements until all Obligations have been fully and
finally discharged and paid, and Agents’ and/or Lender’s continuing Lien in the
Collateral and the rights and remedies of Lender and Agents hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations have been fully and finally discharged and paid.
     (c) If for any reason this Agreement is terminated prior to the end of the
then current term of this Agreement, in view of the impracticality and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of Lender’s lost profits as a result thereof,
Borrower agrees to pay to Lender, upon the effective date of such termination,
an early termination fee in the amount set forth below if such termination is
effective in the period indicated:
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 64 -

      Amount   Period
 
   
1.00% of Maximum Credit
  From the date hereof to and including the first anniversary of the date hereof
 
   
0.50% of Maximum Credit
  After the first anniversary of the date hereof to and including the second
anniversary of the date hereof
 
   
0.25% of Maximum Credit
  At any time after the second anniversary of the date hereof

          Such early termination fee shall be presumed to be the amount of
damages sustained by Lender as a result of such early termination and Borrower
agrees that it is reasonable under the circumstances currently existing. In
addition, Lender shall be entitled to such early termination fee upon the
occurrence of any Event of Default described in Section 9.1(g) and Section
9.1(h) hereof, even if Lender does not exercise its right to terminate this
Agreement, but elects, at its option, to provide financing to Borrower or permit
the use of cash collateral under any applicable reorganization or insolvency
legislation. The early termination fee provided for in this Section 11.1 shall
be deemed included in the Obligations.
11.2 Notices
          All notices, requests and demands hereunder shall be in writing and
(a) made to US Collateral Agent and/or Lender at its address set forth below and
to Borrower and each Obligor at its chief executive office set forth below, or
to such other address as one party may designate by written notice to the others
in accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
business day, one (1) Business Day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing.
11.3 Partial Invalidity
          If any provision of this Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.
11.4 Successors
          This Agreement and the other Financing Agreements shall be binding
upon and inure to the benefit of and be enforceable by Agents, Lender, Borrower,
Obligors and their respective successors and assigns, except that Borrower and
each Obligor may not assign its rights under this Agreement or the other
Financing Agreements without the prior written consent of Lender. Agents and/or
Lender may, after written notice to Borrower, assign its rights and delegate its
obligations under this Agreement and the other Financing Agreements and further
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 65 -

may assign, or sell participations in, all or any part of the Revolving Loans,
the Letter of Credit Accommodations or any other interest herein to another
financial institution or other person, provided that such assignment or
participation, as applicable, does not create any withholding tax obligations of
Borrower; and upon the completion of any such assignment or participation, as
applicable, such assignee or participant shall have, to the extent of such
assignment or participation, the same rights and benefits as it would have if it
were Lender and/or Agent, as applicable, hereunder, subject to the terms of such
assignment or participation.
11.5 Entire Agreement
          This Agreement, the other Financing Agreements, any supplements hereto
or thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
11.6 Headings
          The division of this Agreement into Sections and the insertion of
headings and a table of contents are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.
11.7 Judgment Currency
          To the extent permitted by applicable law, the obligations of Borrower
in respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Lender may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Lender receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this Section, continue in full force and effect.
11.8 Amended and Restatement; No Novation
          This Agreement amends and restates the Second Amended and Restated
Loan Agreement. Any provision hereof which differs from or is inconsistent with
a provision of the Second Amended and Restated Loan Agreement constitutes an
amendment to the Second Amended and Restated Loan Agreement with each such
amendment being effective as and from the date hereof. The provisions of the
Second Amended and Restated Loan Agreement as amended hereby have been
consolidated and restated in this Agreement. This Agreement will
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 66 -

not discharge or constitute a novation of any debt, obligation, covenant or
agreement contained in the Second Amended and Restated Loan Agreement or any of
the other Financing Agreements but same shall remain in full force and effect
save to the extent same are amended by the provisions in this Agreement.
11.9 Confirmation of Existing Security and Existing Security held for
Obligations
     (a) Borrower and each Obligor acknowledges and confirms that,
notwithstanding the execution of this Agreement, the Merger, the terms of any
Financing Agreements or any other matter, each of the Financing Agreements to
which it is a party remains in full force and effect and has not been
terminated, discharged or released and constitutes its legal, valid and binding
obligation to the extent a party thereto enforceable against it to the extent a
party thereto in accordance with its terms except as the same is limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
the discretion of the court as to the granting of equitable remedies.
     (b) Borrower and each Obligor agrees that Agents, as applicable, holds the
security interests, mortgages and charges created and granted under the
Financing Agreements for and on behalf of the Secured Parties to secure the
Obligations and Lender shall apply the monetary proceeds of collections or of
realization upon any Collateral in accordance with Section 5.4 hereof.
     IN WITNESS WHEREOF, US Collateral Agent, Lender, Borrower and Obligors have
caused these presents to be duly executed as of the day and year first above
written.

                      US COLLATERAL AGENT and LENDER       BORROWER    
 
                    WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)       MAD
CATZ, INC.    
 
                   
By:
  /s/ Bruno Mello       By:   /s/ Darren Richardson    
 
                   
 
  Bruno Mello                
 
                   
Title:
  Assistant Vice President       Title:        
 
 
 
Wachovia Capital Finance of Canada          
 
   

     
Address:
  Chief Executive Office:
 
   
141 Adelaide Street West
  7480 Mission Valley Road
Suite 1500
  Suite 101
Toronto, ON M5H 3L5
  San Diego, California 92108
Canada
  USA
 
   
Fax: (416) 364-8165
  Fax: (619) 683-6839

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

                      OBLIGOR       OBLIGOR    
 
                    MAD CATZ INTERACTIVE, INC.       1328158 ONTARIO INC.    
 
                   
By:
  /s/ Darren Richardson       By:   /s/ Darren Richardson    
 
                   
 
                   
Title:
          Title:        
 
 
 
         
 
   

     
Address:
  Address:
 
   
PO Box 747
  PO Box 747
BCE Place
  BCE Place
181 Bay Street
  181 Bay Street
Suite 2500
  Suite 2500
Toronto, Ontario M5J 2T7
  Toronto, Ontario M5J 2T7
Canada
  Canada
Fax: (619) 683-6839
  Fax: (619) 683-6839

                      OBLIGOR       OBLIGOR    
 
                    WINKLER ATLANTIC HOLDINGS LIMITED       MAD CATZ EUROPE
LIMITED    
 
                   
By:
  /s/ Darren Richardson       By:   /s/ Darren Richardson    
 
                   
 
                   
Title:
          Title:        
 
 
 
         
 
   

     
Address:
  Address:
 
   
7480 Mission Valley Road
  Suite 1E
Suite 101
  Gledhow Mount Mansion
San Diego, California 92108
  Roxholme Grove
USA
  Leeds, West Yorkshire LS7 4JJ
Fax: (619) 683-6839
  United Kingdom
 
  Fax: (619) 683-6839

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

                      OBLIGOR       OBLIGOR    
 
                    MAD CATZ INTERACTIVE ASIA LIMITED       FX UNLIMITED, INC.  
 
 
                   
By:
  /s/ Darren Richardson       By:   /s/ Darren Richardson    
 
                   
 
                   
Title:
          Title:        
 
 
 
         
 
   

     
Address:
  Address:
 
   
Unit Nos. 1717-1721
  7480 Mission Valley Road
Level 17, Tower II
  Suite 101
Grand Central Plaza
  San Diego, California 92108
138 Shatin Rural Committee Road
  USA
Shatin, New Territories, Hong Kong
  Fax: (619) 683-6839
Fax: (619) 683-6839
   

          OBLIGOR    
 
        SAITEK ELEKTRONIK VERTRIEBS GMBH    
 
       
By:
  /s/ Stefan Woger    
 
       
 
       
Title:
       
 
 
 
   

Address:
Landsberger Strasse 400
81241 Munich
Germany
Fax: (619) 683-6839
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Exhibit A
Fixed Charge Coverage Ratio
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Exhibit B
Information Certificates of Borrower and Obligors
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Exhibit C
Closing Checklist
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Exhibit D
Corporate Structure Chart
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 7.4
Existing Liens
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 7.7
Non-Compliance with Agreements
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 7.8
Bank Accounts
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 7.14
License Agreements
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 7.16
MCIA Fixed Assets
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 8.6(g)
Form of Compliance Certificate
MAD CATZ, INC.
Date:                     ,                     .
     This Compliance Certificate (this “Certificate”) is given by MAD CATZ, INC.
(“Borrower”) pursuant to Section 8.6(g) of the Third Amended and Restated Loan
Agreement dated as of June 23, 2009 (as amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Loan Agreement”)
between Wachovia Capital Finance Corporation (Central) (“Lender”), Borrower and
Obligors. Capitalized terms used herein without definition shall have the
meanings set forth in the Loan Agreement.
     The officer executing this Certificate is the
                                         of Borrower, and as such is duly
authorized to execute and deliver this Certificate on behalf of Borrower. By so
executing this Certificate, Borrower hereby certifies to Lender that:

  (a)   the financial statements delivered with this Certificate comply with all
requirements of the Loan Agreement;     (b)   Borrower has reviewed the relevant
terms of the Financing Agreements and the condition of the Obligors and their
subsidiaries;     (c)   Borrower is in compliance with all financial covenants
set forth in Sections 8.13 and 8.20 of the Loan Agreement, as demonstrated by
the calculations of such covenants set forth in the Excel spreadsheets attached
hereto and as indicated below;

                          Covenant       Compliance
 
  (i)   Section 8.13 of Credit Agreement — Fixed Charge Coverage Ratio      
Yes/No
 
               
 
  (ii)   Section 8.20 of Credit Agreement — Software Expenditures       Yes/No

  (d)   no Default or Event of Default exists, except as set forth below, which
includes a description of the nature and status and period of existence of such
Default or Event of Default and what action Borrower has taken, and is
undertaking and proposes to take with respect thereto.

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



- 2 -

     IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by
                                                             of Borrower this
___ day of                     , 20___.

                  MAD CATZ, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 8.9
Existing Indebtedness
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule 8.10
Existing Loans, Advances and Guarantees
See Attached.
THIRD AMENDED AND RESTATED LOAN AGREEMENT

 